       2:18-cr-20004-SLD-EIL # 40   Page 1 of 97                                E-FILED
                                                       Friday, 12 April, 2019
                                                                           1 12:55:12 PM
                                                            Clerk, U.S. District Court, ILCD

 1                 UNITED STATES DISTRICT COURT
 2                 CENTRAL DISTRICT OF ILLINOIS
 3
 4
     UNITED STATES OF AMERICA,             )
 5                                         )
                  Plaintiff,               )
 6                                         )   Criminal No. 2:18-20004
            vs.                            )
 7                                         )
     DEWAYNE YOUNG,                        )
 8                                         )
                  Defendant.               )
 9
10                  TRANSCRIPT OF PROCEEDINGS
                BEFORE THE HONORABLE SARA DARROW
11                        FRANKS HEARING
                     APRIL 9, 2019; 2:28 P.M.
12                       URBANA, ILLINOIS
13
     APPEARANCES:
14
     For the Government:            RACHEL E. RITZER, ESQUIRE
15                                  EUGENE L. MILLER, ESQUIRE
                                    Asst. United States Attorneys
16                                  201 South Vine Street
                                    Urbana, Illinois 61802
17                                  (217) 373-5875
18   For the Defendant:             STEPHEN F. HALL, ESQUIRE
                                    Law Office of Stephen F. Hall
19                                  53 W. Jackson Blvd., Suite 1437
                                    Chicago, Illinois 60604
20                                  (312) 858-4400
21
22
23             Jennifer E. Johnson, CSR, RMR, CRR
                  U.S. District Court Reporter
24                Central District of Illinois
25   Proceedings recorded by mechanical stenography;
     transcript produced by computer
       2:18-cr-20004-SLD-EIL # 40   Page 2 of 97
                                                          2

 1                                  INDEX
                                                   PAGE
 2
 3   WITNESSES FOR THE GOVERNMENT:
 4     JASON HESSE
 5          Direct Examination                      5
            Cross-Examination                      36
 6          Examination by the Court               55
 7     ELIZABETH PFOHL
 8          Direct Examination                     57
            Cross-Examination                      65
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
       2:18-cr-20004-SLD-EIL # 40   Page 3 of 97
                                                                   3

 1       (Proceedings held in open court.)
 2       THE COURT:       All right.        This is the case of
 3   the United States of America vs. Dewayne Young,
 4   Case Number 18-20004.          Appearing on behalf of the
 5   government is AUSA Ritzer, and at some point we
 6   expect Mr. Miller also to join us.            Appearing in
 7   open court is the defendant, Mr. Young, along with
 8   his attorney, Mr. Hall.
 9       This matter comes before me this afternoon for
10   the evidentiary hearing regarding the Franks -- the
11   request for a Franks hearing.
12       Miss Ritzer, anything on behalf of the
13   government before we proceed?
14       MS. RITZER:       Your Honor, the government's
15   prepared to proceed with the Franks hearing.
16       THE COURT:       Okay.     Thank you.
17       Mr. Hall?
18       MR. HALL:      Just briefly, Your Honor.         We had
19   anticipated that Special Agent Edson would also be
20   here today to testify.          I was notified on Friday --
21   a few days ago -- that he is on vacation today.
22   And so I discussed with the government the idea of
23   going ahead and having the hearing today with our
24   two -- with their two witnesses that are present
25   and then possibly discussing with Your Honor
       2:18-cr-20004-SLD-EIL # 40   Page 4 of 97
                                                               4

 1   continuing for a second court date the appearance
 2   of Special Agent Edson.
 3       So, I just wanted to go ahead and put that in
 4   front of Your Honor so you're not surprised.
 5       THE COURT:       Who are your two witnesses today?
 6       MS. RITZER:       Your Honor, we have Detective
 7   Hesse -- Jason Hesse -- with the Decatur Police
 8   Department, who was the affiant officer in this
 9   affidavit that's before this Court, as well as the
10   Assistant State's Attorney Elizabeth Pfohl who
11   reviewed the affidavit prior to it being signed at
12   the state court.
13       It's the government's position and expectation
14   that at the conclusion of their testimony that it
15   will be clear that Agent Edson does not have
16   relevant testimony to the issues before the Court
17   for this particular Franks hearing.
18       And so that's sort of -- but the parties are
19   sort of in agreement that that's a determination
20   that would certainly be made by this Court at the
21   conclusion of those testimonies.
22       THE COURT:       Okay.     Thank you.
23       And the defendant's motion for leave to file a
24   reply is granted.
25       MR. HALL:      Thank you, Your Honor.     I'll have
       2:18-cr-20004-SLD-EIL # 40   Page 5 of 97
                                                                  5

 1   that on file later today or tomorrow.
 2       Other than that, we are prepared to proceed.
 3       THE COURT:       All right.        You may proceed.
 4       MR. HALL:      We've had an agreement with the
 5   government, they are going to be producing the
 6   witnesses, and I'll be cross-examining.
 7       THE COURT:       Okay.
 8       MS. RITZER:       With agreement of the Court, of
 9   course, Your Honor.
10       THE COURT:       All right.        Thank you.   That's
11   fine.   You may proceed.
12       MS. RITZER:       Thank you, Your Honor.
13       At this point, the government will call
14   Detective Jason Hesse to the stand.
15       Does the Court have a preference if I speak
16   from the podium or from counsel table?
17       THE COURT:       No, as long as I can hear you.
18   Thank you.
19       MS. RITZER:       Certainly.
20       (Witness sworn by the clerk.)
21                            JASON HESSE,
22   called as a witness, was examined and testified
23   upon his oath as follows:
24                       DIRECT EXAMINATION
25   BY MS. RITZER:
          2:18-cr-20004-SLD-EIL # 40   Page 6 of 97
                                                               6

 1   Q.     Good afternoon, Detective.
 2          Could you please state your name and spell
 3   your last name for Madam Court Reporter?
 4   A.     Jason Hesse, H-e-s-s-e.
 5   Q.     And how are you employed, sir?
 6   A.     I'm a police officer with the City of Decatur.
 7   Q.     Okay.     And specifically within your role as a
 8   police officer, do you have a specific assignment
 9   within the Department?
10   A.     Yes, I do.
11   Q.     And what is that?
12   A.     I'm a detective within the Street Crimes Unit.
13   Q.     Okay.     And the Street Crimes Unit, what
14   specifically do they investigate?
15   A.     Primarily narcotics offenses.
16   Q.     Okay.     And how long have you been employed
17   with the Decatur Police Department?
18   A.     Since February of 2005.
19   Q.     And how long have you been a detective with
20   that Department?
21   A.     Approximately February 2009.
22   Q.     Do you currently have any other employment or
23   any other roles within your position?
24   A.     Yes, I do.
25   Q.     And what is that?
          2:18-cr-20004-SLD-EIL # 40   Page 7 of 97
                                                           7

 1   A.     Task force officer with the Drug Enforcement
 2   Administration.
 3   Q.     How long have you been a task force officer
 4   with D.E.A.?
 5   A.     Since March of 2017.
 6   Q.     I would like you to describe a little bit of
 7   your educational background.
 8          Did you attend college?
 9   A.     Yes, I did.
10   Q.     And where did you attend?
11   A.     Western Illinois University.
12   Q.     Did you receive a degree from Western?
13   A.     Yeah, bachelor's in criminal justice.
14   Q.     And can you please describe your training that
15   you received upon your employment at Decatur Police
16   Department?
17   A.     I attended the Police Training Institute at
18   the University of Illinois.
19   Q.     And briefly can you describe what that program
20   involves?
21   A.     It's roughly a three-month program that goes
22   into criminal law, the proper ways to conduct a
23   traffic stop for a rookie officer, and general
24   investigative techniques that will be needed as a
25   police officer.
          2:18-cr-20004-SLD-EIL # 40   Page 8 of 97
                                                                       8

 1   Q.     And did you successfully complete that
 2   program?
 3   A.     Yes, I did.
 4   Q.     Once you completed that program and began as a
 5   patrol officer with DPD, have you continued to
 6   obtain further continuing education throughout your
 7   career?
 8   A.     Yes.
 9   Q.     And can you describe what that continuing
10   education involves?
11   A.     Now our department sends out -- they're called
12   monthly training questions.                They can be anywhere
13   from recent -- questions on recent law updates or
14   changes in the policies.
15   Q.     So, you continue to educate yourself through
16   the department on, on changes in the law and
17   changes in how you are supposed to operate as a
18   police officer.          Is that accurate to say?
19   A.     That's correct.
20   Q.     Now, you had indicated you joined DPD back in
21   2005.      What did you -- what was your original
22   position within DPD?
23   A.     Patrol officer.
24   Q.     And you were promoted to detective in 2009.
25   Is that accurate?
          2:18-cr-20004-SLD-EIL # 40   Page 9 of 97
                                                                   9

 1   A.     That's correct.
 2   Q.     Once you were a detective, were you
 3   immediately assigned to Street Crimes Unit?
 4   A.     Yes, I was.
 5   Q.     And when did you receive your assignment to be
 6   a task force officer?
 7   A.     It was approximately March of 2017.
 8   Q.     And how many D.E.A. task force officer
 9   positions are there in Macon County, to your
10   knowledge?
11   A.     One.
12   Q.     Just you?
13   A.     That's correct.
14   Q.     Now, would you please walk us through what the
15   application process is for -- to become a task
16   force officer for D.E.A.?
17   A.     We were advised there was going to be an
18   opening as a task force officer with D.E.A.             Our
19   commander came to us, and we had to submit a --
20   what we call a bulletin through our chain of
21   command for anybody who was interested.          From
22   there, our command chose who the task force officer
23   would be.       And then once we got that position, then
24   we also had another background check and interview
25   with the D.E.A.
          2:18-cr-20004-SLD-EIL # 40   Page 10 of 97
                                                               10

 1   Q.     Do you know approximately how many DPD
 2   officers applied for the position when you applied?
 3   A.     To my knowledge, it was just open within the
 4   Street Crimes --
 5          MR. HALL:      Objection, relevance.
 6          THE COURT:       What is the relevance?
 7          MS. RITZER:       Your Honor, it goes to the
 8   credibility and establishes the education and
 9   background checks that this officer has
10   particularly gone through throughout his career.
11          MR. HALL:      Respectfully, Your Honor, I don't
12   think there's any relevance in his -- the
13   background checks he underwent to become a D.E.A.
14   task force officer pertinent to what we're dealing
15   with today.
16          THE COURT:       Yes, I mean, I would wrap it up
17   here.
18          MS. RITZER:       Certainly, Your Honor.
19          THE COURT:       I don't need all the details.
20   Thank you.
21          MS. RITZER:       I'll move along, Your Honor.
22   Thank you.
23   BY MS. RITZER:
24   Q.     Detective Hesse, can you estimate for the
25   Court the number of drug investigations that you've
          2:18-cr-20004-SLD-EIL # 40   Page 11 of 97
                                                           11

 1   been involved in as a law enforcement officer?
 2   A.     If we're counting just routine traffic stops
 3   all the way to, you know, investigative work, it
 4   would be well into the several hundreds.
 5   Q.     Now, when you are conducting narcotics
 6   investigations generally, do you and your
 7   investigative teams regularly utilize confidential
 8   sources in those investigations?
 9   A.     Yes, we do.
10   Q.     And how do individuals become confidential
11   sources -- or CSs -- for DPD?
12   A.     They would be basically someone who would be
13   working in consideration of their own charges that
14   may be pending or already charged or someone
15   working for money.
16   Q.     Okay.     And are there any common
17   characteristics, through your training and
18   experience, that you've come to recognize in
19   confidential sources used by DPD?
20   A.     Yes.
21   Q.     And what are those characteristics?
22   A.     They're seeking, like I stated, some sort of
23   compensation, whether it's toward charges or money.
24   They have criminal histories, and they're either
25   users or sellers of narcotics.
          2:18-cr-20004-SLD-EIL # 40   Page 12 of 97
                                                           12

 1   Q.     Now, this likely seems an obvious answer, but
 2   why are informants kept confidential?
 3   A.     For their safety and as well as their
 4   families' safety.
 5          (AUSA Miller entered the courtroom.)
 6   Q.     Does each source work with one investigator or
 7   one officer in DPD, or do they generally work with
 8   several officers at once?
 9   A.     Typically they would just work with one, one
10   officer.
11   Q.     And when a CS is working with DPD, are there
12   any agreements or promises made to them if, for
13   example, they're working in consideration for cases
14   or an arrest?
15   A.     No.
16   Q.     Are there any promises that are made to them
17   when they are working for payments?
18   A.     No, not as far as any amounts or anything like
19   that.
20   Q.     Are there any requirements as far as when an
21   individual would be paid for a tip, for
22   information?
23   A.     The tip would have to be an accurate tip.
24   Q.     Otherwise, they aren't paid?
25   A.     Correct.
          2:18-cr-20004-SLD-EIL # 40   Page 13 of 97
                                                                   13

 1   Q.     Now, you indicated that there was no agreement
 2   as to the tip amount.             Why might there be a
 3   variance in the amount of tip money that an
 4   individual would receive?
 5   A.     It could depend on a variety of things -- what
 6   was seized from the house, an example, whether
 7   there was guns involved, the amount of drugs
 8   seized, the number of arrests, and also could go
 9   into how much the CS was, I guess, put out there,
10   for lack of a better term.               I guess the risk toward
11   the CS.
12   Q.     In your over a decade with the detectives
13   bureau, what would you say is the average range of
14   tips that CSs receive?
15   A.     Anywhere from probably 100 to $500.
16   Q.     And who makes that determination as to the tip
17   amount?
18   A.     Usually it's whoever the CS's handler is, and
19   then it would be approved by a sergeant in our
20   unit.
21   Q.     Now, you indicated that a CS is only paid when
22   accurate information is given; is that correct?
23   A.     Yes.
24   Q.     Okay.     If a CS is shown to have provided false
25   or inaccurate information to their handler or to
          2:18-cr-20004-SLD-EIL # 40   Page 14 of 97
                                                             14

 1   another officer within DPD, besides them not
 2   getting paid, are there any other consequences for
 3   their actions?
 4   A.     Yes.    If we know that they've provided false
 5   or bad information, then that CS will not be
 6   utilized anymore by us.
 7   Q.     Okay.     And now, you indicated that
 8   confidential sources are regularly used in drug
 9   investigations.          Is that accurate?
10   A.     Yes.
11   Q.     Does that include to obtain search warrants?
12   A.     Yes.
13   Q.     Now, in general, who drafts an affidavit
14   that's drafted in support of a search warrant?
15   A.     The detective that's going to be the case
16   agent.
17   Q.     And do DPD detectives receive training in how
18   to draft affidavits?
19   A.     We receive training by other senior detectives
20   when we come to the unit as well as the sergeants
21   at the time would show us how they're doing search
22   warrants.
23   Q.     And did you complete that training?
24   A.     Yes, I was shown by them.
25   Q.     So, as part of your training and experience,
          2:18-cr-20004-SLD-EIL # 40   Page 15 of 97
                                                           15

 1   do you regularly rely on the sort of collective
 2   knowledge of the detectives bureau within Decatur
 3   Police Department when you're drafting these
 4   warrants?
 5   A.     Yes.
 6   Q.     And do you follow the standard, accepted
 7   practices of your Department?
 8   A.     Yes.
 9   Q.     Can you estimate for the Court the number of
10   search warrants that you've either drafted or
11   assisted in drafting during your employment with
12   DPD?
13   A.     Again, that would be well into the hundreds.
14   Q.     Now, in general, once an affidavit is drafted
15   by an officer, is it reviewed by any other person?
16   A.     Yes, it is.
17   Q.     And who reviews it?
18   A.     An assistant state's attorney or the state's
19   attorney himself.
20   Q.     And by an assistant state's attorney or the
21   state's attorney, what office would that be with?
22   A.     I'm sorry, the Macon County State's Attorney's
23   Office.
24   Q.     Now, are there multiple prosecutors who might
25   look at an affidavit?
          2:18-cr-20004-SLD-EIL # 40   Page 16 of 97
                                                             16

 1   A.     Yes.
 2   Q.     How is that determined, which prosecutor you
 3   show an affidavit to?
 4   A.     They go on a weekly on-call schedule.      So,
 5   whoever's on call that week would be who would
 6   review it.
 7   Q.     Once an officer or you have decided that
 8   there's probable cause to request a warrant, do you
 9   or other officers include every detail that's -- of
10   the investigation in that affidavit?
11   A.     No.
12   Q.     And why not?
13   A.     Again, for the CS's safety and to try to keep
14   the CS confidential.
15   Q.     Now, the information that might be left out,
16   does that include information that might be
17   beneficial to you or helpful to you in showing
18   probable cause?
19   A.     There is information such as that that's left
20   out, yes.
21   Q.     Would you leave out information that would
22   negate or hurt your chances of getting probable
23   cause?
24   A.     No, I would not.
25   Q.     In your experience with the Decatur Police
          2:18-cr-20004-SLD-EIL # 40   Page 17 of 97
                                                                     17

 1   Department, what credibility information is
 2   generally included in search warrants about the
 3   confidential source that was used?
 4   A.     We try to establish a pattern of that CS
 5   providing information that was deemed to be
 6   reliable.        Typically for a CS to be considered a
 7   reliable informant, we go off of they've provided
 8   information on at least three prior occasions, and
 9   that information has been found to be reliable.
10   Q.     And when do -- sorry.
11          Do detectives bring the CS before a judge when
12   they are signing an affidavit for a search warrant?
13   A.     If it's a new CS, they will.               However, if it's
14   somebody who has a past track record of being
15   reliable for us, has worked for us for some time,
16   and has provided several reliable tips or
17   information in the past, we would not take them in
18   front of the judge.
19   Q.     Now, do Decatur Police Department detectives
20   generally include detailed information about a
21   CS's, for example, criminal history?
22   A.     No, we do not.
23   Q.     And why would that not be included?
24   A.     Again, to try to keep the CS confidential.
25   Q.     And is it general or common to include a CS's
          2:18-cr-20004-SLD-EIL # 40   Page 18 of 97
                                                                 18

 1   relationship with the target of a warrant?
 2   A.     No.
 3   Q.     What about any pending cases that they might
 4   have?
 5   A.     No.
 6   Q.     And would also -- generally is the motive --
 7   motivation or what they're working for included in
 8   an affidavit?
 9   A.     No, it's not.
10   Q.     Now, we've been discussing sort of the general
11   practices of Decatur Police Department.           Do you
12   follow the same procedures that we've been
13   discussing so far?
14   A.     Yes.
15   Q.     Now, after an affidavit is approved by a
16   prosecutor, what happens next?
17   A.     The prosecutor arranges a time with the judge
18   and myself, and the prosecutor will present it to
19   the judge.
20   Q.     And, again, the same question as earlier:           How
21   do you determine or how does the prosecutor
22   determine which judge to present a warrant to?
23   A.     They go on the same weekly on-call schedule.
24   Q.     Now, when you present a warrant to be reviewed
25   or signed, you indicated that a couple people are
          2:18-cr-20004-SLD-EIL # 40   Page 19 of 97
                                                           19

 1   present.       Who specifically would be present during
 2   that process?
 3   A.     Be myself and the prosecutor.
 4   Q.     Might a CS as well be present?
 5   A.     They could be, yes.
 6   Q.     Now, do judges have the ability then to ask
 7   clarification questions about an affidavit?
 8   A.     Yes.
 9   Q.     In your experience, have you been asked for
10   additional information from a reviewing judge?
11   A.     Yes.
12   Q.     Now, I'm going to ask that you direct your
13   attention to specifically August of 2017.
14          You were employed with the Decatur Police
15   Department as a detective at that time; is that
16   accurate?
17   A.     That's correct.
18   Q.     And around that time, were you also involved
19   in an investigation into an individual by the name
20   of Dewayne Young?
21   A.     Yes, I was.
22   Q.     Will you please briefly describe how that
23   investigation began?
24   A.     Came through a CS tip.
25   Q.     Now, during this investigation into Mr. Young,
          2:18-cr-20004-SLD-EIL # 40   Page 20 of 97
                                                           20

 1   did you request a search warrant and obtain a
 2   search warrant to search the suspect's residence?
 3   A.     Yes, I did.
 4          MS. RITZER:       Permission to approach the
 5   witness, Your Honor?
 6          THE COURT:       You may.
 7   BY MS. RITZER:
 8   Q.     I'm handing you what's been marked for
 9   identification purposes as Government's Exhibit 2.
10          Can you take a look at that?
11   A.     Yes.
12   Q.     And do you recognize that?
13   A.     Yes, I do.
14   Q.     What do you recognize it to be?
15   A.     The search warrant that I typed.
16   Q.     And by the search warrant that you typed, can
17   you be more specific?
18   A.     The complaint for search warrant, the
19   affidavit that I signed.
20   Q.     In regards to the, the investigation into
21   Dewayne Young and his residence?
22   A.     Yes, I'm sorry, for Mr. Young.
23   Q.     And is that copy that's in your hand a true
24   and accurate copy of the warrant and the
25   application that you presented to the judge on
          2:18-cr-20004-SLD-EIL # 40   Page 21 of 97
                                                                   21

 1   August 31st of 2017?
 2   A.     Yes.
 3          MS. RITZER:       At this point, Your Honor, we
 4   would move to admit Government's Exhibit 2.               I have
 5   an extra copy for the Court.
 6          MR. HALL:      Without objection.
 7          THE COURT:       It's admitted.
 8   BY MS. RITZER:
 9   Q.     Now, Detective, I'd like you to speak a little
10   bit about specifically the confidential source that
11   was involved in this particular investigation.
12          In preparing the affidavit, were you somewhat
13   familiar with this CS's background with the Decatur
14   Police Department?
15   A.     Yes, I was.
16   Q.     Approximately how long had this CS been
17   working with Decatur PD?
18   A.     Multiple years.
19   Q.     We've discussed that individuals sort of
20   become CSs through various methods.               Are you aware
21   -- at the time of this investigation, were you
22   aware, when drafting that affidavit, what this CS
23   was working in consideration for?
24   A.     I was aware this CS was working for payment.
25   Q.     And at the time, were you aware of whether he
          2:18-cr-20004-SLD-EIL # 40   Page 22 of 97
                                                                 22

 1   or she had any pending criminal cases?
 2   A.     No.
 3   Q.     No, you were not aware or no, he didn't -- he
 4   or she?
 5   A.     He did not have any at that time.
 6   Q.     Did he or she have any pending investigations
 7   that he or she would have been working in
 8   consideration for?
 9   A.     No.
10   Q.     And was he or she under court supervision at
11   the time in some way, whether that was probation or
12   parole?
13   A.     No.
14   Q.     You previously described that there are sort
15   of rules that govern when a CS might be paid.          Is
16   that accurate?
17   A.     Yes.
18   Q.     Specifically that they have to be accurate
19   tips to be paid?
20   A.     Correct.
21   Q.     And that if a CS provides false information
22   that they are no longer allowed to be a CS.       Is
23   that also accurate?
24   A.     Yes, if they provide false information.
25   Q.     Based on your interactions with this
          2:18-cr-20004-SLD-EIL # 40   Page 23 of 97
                                                           23

 1   particular CS, is it your belief that this CS,
 2   having been a years-long source with the
 3   Department, was aware of those rules?
 4   A.     Yes.
 5   Q.     Now, prior to your testimony here today, did
 6   you review the warrant and the affidavit that's in
 7   Government's Exhibit 2?
 8   A.     Yes.
 9   Q.     Now, in reviewing this case, did you learn
10   whether a prosecutor had reviewed this affidavit?
11   A.     Yes, I did.
12   Q.     And do you know who that individual was?
13   A.     It was Elizabeth Pfohl.
14   Q.     Is she an assistant state's attorney with the
15   Macon County State's Attorney's Office?
16   A.     Yes, she is.
17   Q.     Now, in reviewing the warrant, were you also
18   reminded of which judge reviewed and authorized
19   this warrant?
20   A.     Yes.
21   Q.     And who was that?
22   A.     It was Judge Rodney Forbes.
23   Q.     Are you familiar with Judge Forbes from your
24   time with the Decatur Police Department?
25   A.     Yes.
          2:18-cr-20004-SLD-EIL # 40   Page 24 of 97
                                                               24

 1   Q.     And are you aware of approximately how long he
 2   has been on the bench?
 3          MR. HALL:      Objection, relevance.
 4          THE COURT:       What is the relevance?
 5          MS. RITZER:       Your Honor, I believe it goes to
 6   the knowledge of this judge, to some extent, and
 7   what information Detective Hesse felt was pertinent
 8   to be included in the warrant.
 9          THE COURT:       What does the knowledge of the
10   judge have to do with the focus of the hearing
11   under Franks and whether or not there was an
12   omission?
13          MS. RITZER:       I'm sorry, the -- I believe it
14   goes, to some extent, to the first prong of Franks
15   specifically, the materiality of the information
16   that was omitted.
17          MR. HALL:      Your Honor, if I may briefly
18   respond?       Based on the pleadings in this case, I
19   anticipate that Counsel's about to go into the
20   questions related to whether the judge that
21   approved this search warrant should have assumed or
22   had some sort of knowledge that more than likely or
23   probably this confidential source was working for
24   payment or might have been fighting a case.
25          Now, there's certainly no proof of that, and
          2:18-cr-20004-SLD-EIL # 40   Page 25 of 97
                                                                 25

 1   there's certainly no requirement to show a
 2   subjective intent or subjective knowledge on the
 3   part of the judge as to materiality.              It's an
 4   objective standard.
 5          So, I think this is entirely irrelevant and
 6   likely prejudicial.
 7          THE COURT:       It is an objective standard,
 8   correct?
 9          MS. RITZER:       That is correct, Your Honor.
10          THE COURT:       So, what would be the relevance of
11   the judge's experience or any possible inference
12   you'd be asking me to draw based on that
13   experience?
14          MS. RITZER:       I believe it potentially goes to
15   the subjective intent of the officer, but I'm happy
16   to move along, Your Honor.
17          THE COURT:       Okay.     The objection is sustained.
18   BY MS. RITZER:
19   Q.     Now, Detective Hesse, can you look at the
20   Government's Exhibit 2 and review your signature on
21   that document?
22          And do you see your signature on that
23   document?
24   A.     Yes, I do.
25   Q.     And are there numbers located after that --
          2:18-cr-20004-SLD-EIL # 40   Page 26 of 97
                                                          26

 1   A.     Yes.
 2   Q.     -- that signature?
 3   A.     Yes.
 4   Q.     What are those numbers?
 5   A.     592.
 6   Q.     And what do those numbers indicate to you?
 7   A.     My ID number as a -- with the City of Decatur.
 8   Q.     Is that your badge number with the police
 9   department?
10   A.     Yes.
11   Q.     Okay.     Now, you mentioned that you have
12   essentially two roles -- that you have both a role
13   as a Decatur police detective as well as a D.E.A.
14   task force officer.           Is that accurate?
15   A.     That's correct.
16   Q.     Okay.     At the time that you drafted this
17   affidavit and requested that a judge review it,
18   what role were you operating within?
19   A.     As a Decatur detective.
20   Q.     Can you describe how you can tell that?
21   A.     Well, drafting a state search warrant, it was
22   basically a state investigation.
23   Q.     I'd like to now direct your attention to
24   specifically the investigation in this case.
25          Were you the lead detective in this
          2:18-cr-20004-SLD-EIL # 40   Page 27 of 97
                                                                         27

 1   investigation?
 2   A.     Yes.
 3   Q.     And you indicated that this investigation
 4   began with a tip from a confidential source.                   Is
 5   that accurate?
 6   A.     That's correct.
 7   Q.     Can you describe what information the CS
 8   provided?
 9   A.     The CS stated that he or she happened to be
10   present inside 1112 East Moore with the individual
11   he or she knew as "D."              That "D" was in possession
12   of a -- what he or she described as a distribution
13   amount of heroin and also that he or she knew "D"
14   to drive a gray Dodge Challenger.
15   Q.     And when you were first given that information
16   from the CS, what did you then do?
17   A.     I attempted to corroborate that, what the CS
18   said.
19   Q.     And what steps did you take to do that?
20   A.     I checked the City of Decatur water billing
21   and found that a water billing was in the name of a
22   Dewayne Young with a Wisconsin ID.                Found that
23   Mr. Young also had a silver or gray Dodge
24   Challenger registered in his name out of Wisconsin.
25   Q.     And did you attempt to confirm as well the
          2:18-cr-20004-SLD-EIL # 40   Page 28 of 97
                                                           28

 1   defendant's identity through observing photographs,
 2   for example, on his ID card?
 3   A.     Yes, I was able to locate a Wisconsin ID of
 4   Mr. Young.
 5   Q.     And did you conduct any -- I'm sorry.
 6          At what point then did you decide to apply for
 7   a search warrant?
 8   A.     When I believed I had sufficient probable
 9   cause to draft a search warrant and had
10   corroborated what the CS had told me.
11   Q.     And did you draft the affidavit in this case?
12   A.     Yes, I did.
13   Q.     When you were drafting the affidavit, what was
14   your intent as you were writing it?
15   A.     To establish sufficient probable cause for a
16   search warrant.
17   Q.     And what information did you believe was
18   relevant to the judge in his determination of the
19   probable cause?
20   A.     What the CS said and what I had corroborated
21   with the CS.
22   Q.     Did you provide the reviewing judge with any
23   information about the credibility of the CS?
24   A.     I did.
25   Q.     And what was that?
          2:18-cr-20004-SLD-EIL # 40   Page 29 of 97
                                                                   29

 1   A.     I put in the affidavit that this CS had
 2   provided information that would show to be reliable
 3   on at least three prior occasions.
 4   Q.     You've indicated a couple times now that it
 5   was at least three prior occasions.               Did he or she
 6   provide accurate information for more than three
 7   investigations?
 8   A.     Yes.
 9   Q.     And why did you choose not to include the
10   specific number of investigations that this CS had
11   cooperated in?
12   A.     Again, just using the standard of three to
13   show that they had provided reliable information in
14   the past and, again, to keep the CS as confidential
15   as we can.
16   Q.     Now, at the time that you drafted this
17   affidavit, were you familiar with the CS's criminal
18   history?
19   A.     Yes, somewhat.
20   Q.     And were you aware at the time whether the
21   convictions were for any crimes of dishonesty?
22   A.     They were not.
23   Q.     At the time that you drafted this affidavit,
24   again, were you aware of whether the CS was under
25   supervision of the court?
          2:18-cr-20004-SLD-EIL # 40    Page 30 of 97
                                                                     30

 1   A.     Yeah, he was not.
 2   Q.     Are you currently aware of the specifics of
 3   this CS's criminal history?
 4   A.     Yes.
 5   Q.     Can you please describe generally the CS's
 6   criminal history?
 7   A.     He has four -- four prior felonies and two
 8   misdemeanors.
 9   Q.     And were any of those prior convictions for a
10   crime of dishonesty?
11   A.     No, they were not.
12   Q.     And have you confirmed that at the time of his
13   or her involvement in this investigation that he or
14   she had no pending or ongoing investigations or
15   criminal cases?
16   A.     That's correct.            There was no pending cases.
17   Q.     And have you confirmed that he or she was not
18   under supervision of any court at the time that he
19   or she assisted in this investigation?
20   A.     That's correct.
21   Q.     You didn't include either the CS's criminal
22   history or the fact that he or she was expecting
23   payment in that affidavit.                Is that accurate?
24   A.     That's correct.
25   Q.     And why did you choose not to include this
          2:18-cr-20004-SLD-EIL # 40   Page 31 of 97
                                                                31

 1   information?
 2   A.     That's based on how I was trained when I came
 3   in.     That's how we were shown to do search
 4   warrants.
 5   Q.     Are there other -- is there other information
 6   that you might -- that you chose not to include in
 7   this affidavit?
 8   A.     Yes, there is.
 9   Q.     And what was that generally?
10   A.     What information would I generally not
11   include?       Is that what you're asking?
12   Q.     I'm sorry.       When you were drafting this
13   affidavit, in addition to the CS's criminal
14   history, were there additional details provided to
15   you by the CS that you chose not to include?
16   A.     Yes.
17   Q.     And were any of those details that you chose
18   not to include anything that would have suggested
19   or undercut the finding of probable cause in this
20   case?
21   A.     No.
22   Q.     It was additional information that would have
23   helped you in your finding of probable cause.         Is
24   that accurate?
25   A.     That's correct.
          2:18-cr-20004-SLD-EIL # 40   Page 32 of 97
                                                                      32

 1   Q.     Why did you choose not to include that
 2   information?
 3   A.     Again, there's -- sometimes there's details
 4   about the interior of a residence or what an
 5   individual may be in possession of that we're not
 6   quite sure how many people would know those
 7   specific details, so it -- putting that in there
 8   would lead us to give more probable cause for the
 9   search warrant; however, to keep the CS
10   confidential, we chose to leave, leave some of
11   those details out.
12   Q.     You previously testified that ASA Pfohl --
13          And for the record -- I apologize, Madam Court
14   Reporter -- it's P-f-o-h-l.
15          -- ASA Pfohl had reviewed this affidavit prior
16   to you presenting it to a judge.                  Is that accurate?
17   A.     That's correct.
18   Q.     To your recollection, did ASA Pfohl request
19   that you add any additional information into this
20   affidavit?
21   A.     No.
22   Q.     To your recollection, did she suggest you make
23   any changes to the affidavit at all?
24   A.     No.
25   Q.     Now, when Judge Forbes approved and signed the
          2:18-cr-20004-SLD-EIL # 40   Page 33 of 97
                                                                     33

 1   search warrant, what date did he do that?
 2   A.     August 31st, 2017.
 3   Q.     And to your recollection, did Judge Forbes ask
 4   you for any additional information?
 5   A.     To my recollection, no.             But it's -- like I
 6   said, it's been some time ago so I couldn't be
 7   certain.
 8   Q.     And once the warrant was signed, did you and
 9   your team execute it?
10   A.     Yes, we did.
11   Q.     Okay.     What date did you execute it?
12   A.     September 1st.
13   Q.     Are you familiar with the charges in the
14   present case?
15   A.     Yes.
16   Q.     And is it accurate to say that the defendant
17   is currently charged with possessing both cocaine
18   and cocaine base or crack cocaine?
19   A.     Yes.
20   Q.     Is it also accurate that in the affidavit this
21   CS had stated that he observed heroin in the
22   residence?
23   A.     That's correct.
24   Q.     Can you describe that -- or explain that
25   discrepancy to the Court?
          2:18-cr-20004-SLD-EIL # 40   Page 34 of 97
                                                               34

 1   A.     Yes.    When we first executed the search
 2   warrant, I was actually met in the front yard by a
 3   sergeant with the Emergency Response Team.         He's
 4   also been in the Street Crimes Unit, and he's
 5   currently a sergeant in the Street Crimes Unit.           He
 6   told me that there was suspected heroin on a table
 7   in the kitchen.
 8          Come to find out, after collecting the
 9   evidence, it was actually field-tested positive for
10   cocaine.       The reason it was believed to be heroin
11   is because the crack was actually brown in color.
12   And on the kitchen counter, there was individual
13   packets of cocaine that were wrapped in tin foil;
14   and typically, in my ten years experience, the only
15   time I've ever seen anything packaged in tin foil,
16   it was actually heroin.
17   Q.     Now, based on what was found during the
18   search, was the CS ultimately provided payment for
19   the information?
20   A.     Yes.
21   Q.     Do you know the amount that he was -- he or
22   she was ultimately paid?
23   A.     It was $500.
24   Q.     You had previously mentioned that the average
25   range for tips, in your experience, is between 100
          2:18-cr-20004-SLD-EIL # 40   Page 35 of 97
                                                                35

 1   and $500?
 2   A.     Typically.
 3   Q.     Did you have any involvement in the decision
 4   of how much the CS was ultimately paid in this
 5   case?
 6   A.     No, I just would have told his handler, I
 7   guess, what, what was recovered from the residence.
 8   Q.     During your career in law enforcement, have
 9   you ever faced disciplinary action relating to your
10   policing duties?
11          MR. HALL:      Objection, relevance.
12          MS. RITZER:       Your Honor --
13          THE COURT:       What's the relevance?
14          MS. RITZER:       Your Honor, this goes to the
15   second prong, the subjective intent of this
16   officer.       I believe it is entirely relevant that
17   this officer demonstrate -- be allowed to
18   demonstrate that he has a sterling track record and
19   has not been found to have acted improperly by
20   following the procedures that he's described here
21   today.
22          THE COURT:       I'll allow it, and you can argue
23   whether or not it should be considered by the
24   Court.
25          MR. HALL:      Thank you.
          2:18-cr-20004-SLD-EIL # 40   Page 36 of 97
                                                             36

 1   BY MS. RITZER:
 2   Q.     During your career in law enforcement,
 3   Detective, have you received any disciplinary
 4   action relating to your policing duties?
 5   A.     No, I have not.
 6   Q.     And when you drafted this affidavit, did you
 7   purposefully exclude information that you believed
 8   would hurt your chances of receiving a signed
 9   warrant?
10   A.     No, I did not.
11   Q.     Did you in any way intend to mislead the judge
12   or trick him into signing this warrant?
13   A.     No, I did not.
14          MS. RITZER:       Nothing further, Your Honor.
15          THE COURT:       Okay.     Thank you.
16          Cross?
17          MR. HALL:      Yes, Your Honor.
18          Your Honor, may I have just one moment?
19          THE COURT:       You may.
20          MR. HALL:      Thank you.
21                           CROSS-EXAMINATION
22   BY MR. HALL:
23   Q.     Detective Hesse -- you pronounce your name
24   Hesse, right?
25   A.     Yes.     Correct.
          2:18-cr-20004-SLD-EIL # 40   Page 37 of 97
                                                                         37

 1   Q.     I've been calling you Hesse for weeks, and I
 2   apologize even though you didn't know it.
 3          So, I'm going to quote you here:                 A tip has to
 4   be an accurate tip, right?
 5   A.     That's correct.
 6   Q.     For a CS to get paid, a tip has to be an
 7   accurate tip?
 8   A.     Correct.
 9   Q.     And you received a tip from the CS in this
10   case?
11   A.     That's correct.
12   Q.     That there was heroin inside 1112 East Moore,
13   right?
14   A.     That's correct.
15   Q.     And it wasn't that there was a little bit of
16   heroin, right?
17   A.     It was a distribution amount.
18   Q.     So, a lot of heroin, wouldn't it be?
19   A.     It -- I mean, it could be.                 It could be the
20   way it was packaged, the amount.                   I mean, an ounce
21   could be a distribution amount.
22   Q.     Okay.     An ounce could be a distribution
23   amount.       An ounce was not recovered here, right?
24   A.     Of heroin?
25   Q.     An ounce of heroin, an ounce of anything was
          2:18-cr-20004-SLD-EIL # 40   Page 38 of 97
                                                            38

 1   not recovered in this case, right?
 2   A.     That's correct.
 3   Q.     Okay.     In fact, it was cocaine, as we heard on
 4   direct?
 5   A.     Correct.
 6   Q.     Right?
 7          And with packaging, it was only 9.3 grams; is
 8   that about right?
 9   A.     Yes, right around there.
10   Q.     And if we remove the packaging, it was closer
11   to about 5 grams, correct?
12   A.     Yes.     I don't have the exact weights right
13   now, but that sounds about right, yes.
14   Q.     Okay.     And you conducted the investigation and
15   executed the search warrant, right?
16   A.     Yes.
17   Q.     So, you saw what was recovered?
18   A.     Yes.
19   Q.     So, it certainly wasn't an ounce?
20   A.     No.
21   Q.     And it definitely was not heroin, right?
22   A.     It had the appearance of, of heroin, yes.
23   Q.     Because of the color?
24   A.     Yes, because it was actually brown in color,
25   the cocaine base was.
          2:18-cr-20004-SLD-EIL # 40   Page 39 of 97
                                                              39

 1   Q.     Right.     But you've dealt with drugs in your
 2   professional capacity for some time, right?
 3   A.     Yes.
 4   Q.     I mean, you've had experience to see actual
 5   heroin, right?
 6   A.     Yes.
 7   Q.     I would assume different types of heroin?
 8   A.     Yes.
 9   Q.     Different consistencies of heroin?
10   A.     Yes.
11   Q.     And even if cocaine is brown, it does not have
12   the same consistency of heroin, does it?
13   A.     This was actually the cocaine base that was --
14   that was brown.
15   Q.     The rock-like substance, right?
16   A.     The rock-like substance, yes.
17   Q.     The heroin that you've seen in your experience
18   also has a rock-like substance?
19   A.     There is -- yes, it can be a brown.        In a
20   brown, chunk form.
21   Q.     Now, the heroin you recovered was in tin foil
22   packets, right?
23   A.     We did not recover heroin.
24   Q.     I'm sorry; I misspoke.
25          The cocaine and cocaine base that you
          2:18-cr-20004-SLD-EIL # 40   Page 40 of 97
                                                                      40

 1   recovered was in tin foil packets?
 2   A.     There was cocaine in tin foil packets; that's
 3   correct.
 4   Q.     Okay.     And when you talked to your
 5   confidential source, did they tell you that the
 6   cocaine and cocaine base -- I'm sorry, heroin --
 7   I'm going to keep mixing them up.                 I apologize.
 8          Did they tell you that the heroin or what they
 9   thought was heroin was in tin foil packets?
10   A.     I did not discuss with the CS what it was
11   packaged in.
12   Q.     Did they tell you it was out in plain view?
13   A.     They just said they saw "D" in possession of
14   it inside the house.
15   Q.     Okay.     You didn't ask further questions about
16   how they knew it was a distribution amount?
17   A.     Based on the quantity the CS described is, is
18   how we came to a distribution amount.
19   Q.     What did the CS describe as the quantity?
20   A.     Actually, multiple ounces.
21   Q.     Okay.     And that, of course, wasn't true?
22   A.     I'm not saying that.
23   Q.     Well, multiple ounces were not recovered from
24   the home, right?
25   A.     Yes, but we, as being humans, we don't always
          2:18-cr-20004-SLD-EIL # 40   Page 41 of 97
                                                                        41

 1   find -- I'm not going to say if we do a search
 2   warrant that 1,000 percent of the time we find
 3   everything we're looking for.                 There are multiple
 4   occasions where we don't find what we're looking
 5   for in a house, but we do find other evidence.
 6   Q.     Fair to say you and your team are pretty
 7   thorough, right?
 8   A.     We're thorough, yes.            We're also human.
 9   Q.     And it wasn't just you, of course, right?
10   There was a whole bunch of other people, right?
11   A.     That's correct.
12   Q.     Including a special agent from the D.E.A.,
13   right?
14   A.     Yes.
15   Q.     A gentleman by the name of Edson?
16   A.     Yes.
17   Q.     Because you're working with the D.E.A. on this
18   case, right?
19   A.     Not on this case.
20   Q.     But the D.E.A. just showed up?
21   A.     He came over to assist with, with the search
22   warrant and the searching.               It wasn't a Drug
23   Enforcement operation, per se.
24   Q.     Okay.     He just showed up to help out?
25   A.     Yes.
          2:18-cr-20004-SLD-EIL # 40   Page 42 of 97
                                                                       42

 1   Q.     And are you aware that he wrote up D.E.A.
 2   Form 6 reports related to him showing up and
 3   helping out?
 4   A.     Yes.
 5   Q.     And in each of his reports, are you aware that
 6   he referred to you as Task Force Officer Hesse?
 7   A.     Yes.
 8   Q.     So, the tip has to be accurate or they won't
 9   get paid, but you paid the CS in this case $500,
10   right?
11   A.     That's correct.
12   Q.     For ounces of heroin?
13   A.     For what we recovered at the residence.
14   Q.     You talked a bit with Miss Ritzer from the
15   government about kind of your training in drafting
16   affidavits.        Do you recall that?
17   A.     Yes.
18   Q.     And part of the way that you learned to draft
19   affidavits for search warrants is through common
20   experience within your department.                Is that fair?
21   A.     Yes.
22   Q.     You learned from senior detectives?
23   A.     Yes.
24   Q.     You learned from your peers?
25   A.     Yes.
          2:18-cr-20004-SLD-EIL # 40    Page 43 of 97
                                                            43

 1   Q.     And one of the things that you learned is that
 2   to protect a confidential source, you can withhold
 3   information from the court, right?
 4   A.     That's not correct.
 5   Q.     Well, you don't give their criminal history to
 6   the court, right?
 7   A.     That's correct.            Yes.
 8   Q.     Okay.     And you don't disclose to the court
 9   whether they're a paid source, correct?
10   A.     That's correct.
11   Q.     If they are a paid source, you certainly don't
12   tell how they're paid, right?
13   A.     What do you mean by "how they're paid"?
14   Q.     Do you ever pay confidential sources with
15   anything other than cash?
16   A.     Oh, no.
17   Q.     You've never given a car to a confidential
18   source or assistance in some other form?
19   A.     Not to my knowledge, other than currency.
20   Q.     But you don't disclose how much they're being
21   paid?
22   A.     That's correct.
23   Q.     And you don't disclose if they're currently
24   receiving assistance for a case based on the
25   accurate tip, right?
          2:18-cr-20004-SLD-EIL # 40   Page 44 of 97
                                                                44

 1   A.     That's correct.
 2   Q.     And this is all part of the common practice of
 3   the Decatur Police Department?
 4   A.     That's correct.
 5   Q.     So, again, you have peers that do this same
 6   practice, right?
 7   A.     Yes.
 8   Q.     You have supervisors that are aware of this
 9   practice?
10   A.     Yes.
11   Q.     Who are some of your supervisors that you
12   would say are aware of this practice?
13          MS. RITZER:       Objection, relevance, Your Honor.
14          THE COURT:       What's the relevance?
15          MR. HALL:      Your Honor, I'm inquiring
16   specifically which supervisors are saying that this
17   is a common practice.
18          THE COURT:       No, I know what you're asking, but
19   what's the relevance?
20          MR. HALL:      It goes to knowledge on his part of
21   if this is actually a common practice or if this is
22   a more limited practice with only a handful of
23   officers.
24          THE COURT:       The objection's sustained.   You
25   may ask another question.
          2:18-cr-20004-SLD-EIL # 40   Page 45 of 97
                                                             45

 1   BY MR. HALL:
 2   Q.     So, you stated on direct examination that you
 3   have signed -- or filled out, excuse me, hundreds
 4   of affidavits for your cases, right, in support of
 5   search warrants?
 6   A.     It was either that or assisted in.
 7   Q.     Okay.     So, you either signed or assisted in
 8   the drafting of hundreds of affidavits in support
 9   of search warrants?
10   A.     If you take into account search warrants and
11   overhears and other court documents, then the
12   answer would be hundreds.
13   Q.     And in those hundreds of affidavits, if they
14   dealt with confidential informants, you would not
15   have included their criminal history?
16   A.     Correct.
17   Q.     You would not have included whether they were
18   paid, right?
19   A.     Correct.
20   Q.     You would not have included whether they were
21   receiving any benefit in terms of assistance with a
22   case, right?
23   A.     Correct.
24   Q.     And that's because you all choose not to
25   provide that information to the judge, right?
          2:18-cr-20004-SLD-EIL # 40   Page 46 of 97
                                                              46

 1   A.     Yeah, we believe -- if -- to establish a
 2   pattern of reliability with that CS to be able to
 3   show the judge that this is a reliable CS we've
 4   used in the past, has not provided bad information.
 5   Had the CS provided bad information that would be
 6   considered a lie, we would not be here getting a
 7   search warrant signed in the first place because we
 8   wouldn't be using that -- utilizing that CS.
 9   Q.     And the government asked you on direct, would
10   there ever be a situation in which you might leave
11   out information.          And correct me if I'm wrong, but
12   your response was that you would leave out
13   information -- I'm sorry -- you would not leave out
14   information that would harm your chance of getting
15   probable cause, right?
16   A.     Correct.
17   Q.     So, you would include things that you felt
18   would help you get probable cause, right?
19   A.     Yes, I would put in there whatever I would be
20   able to get to establish probable cause for that
21   search warrant.
22          However, if there was something that went
23   against me having probable cause, one, I wouldn't
24   draft a search warrant; or, two, that would be in
25   the search warrant or presented to the judge so the
          2:18-cr-20004-SLD-EIL # 40   Page 47 of 97
                                                              47

 1   judge could decide if there was still probable
 2   cause or not.
 3   Q.     If it went against you getting probable cause?
 4   A.     If it went against me, yes.
 5   Q.     Okay.     And you're making that determination?
 6   A.     Yes.
 7   Q.     Now, in this case, the CI did not appear
 8   before the judge?
 9   A.     That's correct.
10   Q.     So, the judge couldn't ask the CI questions
11   about his background, right?
12   A.     Not at the time, no.
13   Q.     Was there another time when he could ask him
14   questions about his background?
15   A.     If the judge would ask to have me present the
16   CS to him, I would have.
17   Q.     And when you presented your affidavit to
18   Assistant State's Attorney Pfohl, you didn't
19   volunteer that the CS had a criminal background,
20   right?
21   A.     No, I just wanted to show the pattern of
22   previous reliability with the CS.
23   Q.     You didn't tell Assistant State's Attorney
24   Pfohl that this confidential source was getting
25   paid, right?
          2:18-cr-20004-SLD-EIL # 40   Page 48 of 97
                                                          48

 1   A.     No.
 2   Q.     Talked a little bit about the CS's criminal
 3   history on direct examination, and you said
 4   something along the lines of at the time you spoke
 5   with the CS, you were not aware of any pending
 6   cases.
 7          Does that sound about right?
 8   A.     Yes.
 9   Q.     What did you do to confirm that?
10   A.     I knew he was a -- based on, I guess, speaking
11   with the handler, I knew he was a CS in good
12   standing and knew at the time he was accepting
13   money, and he wasn't on probation or parole.
14   Q.     So, you didn't run any sort of independent
15   background check on the CS or anything of that
16   nature?
17   A.     No.
18   Q.     Just to circle back briefly on something, you
19   mentioned that Special Agent Edson simply kind of
20   showed up to help out.
21          When did you let him know that the search
22   warrant was going to be executed?
23   A.     I believe I called him the day before just to
24   tell him I was going to execute a search warrant in
25   the morning.
          2:18-cr-20004-SLD-EIL # 40   Page 49 of 97
                                                                       49

 1   Q.     Okay.     About what time do you think that was?
 2   A.     I, I, I couldn't tell you.
 3   Q.     Well, do you think it was before you had the
 4   search warrant signed by the judge?
 5   A.     I couldn't tell you.
 6   Q.     You don't know if you had it -- if you made
 7   the phone call after the search warrant was signed
 8   by the judge?
 9   A.     Not almost two years ago, I couldn't tell you
10   what time I told --
11   Q.     But you gave him enough heads-up so he could
12   make sure he was available to be there when it was
13   executed?
14   A.     Yeah.     I just would have told him, "Hey, I'm
15   going to do a search warrant.                 If you want to come,
16   you can come," and leave it up to him.
17   Q.     Now, you talked some on direct examination
18   about your continuing education.                  Do you recall
19   that?
20   A.     Yes.
21   Q.     So, you had initial training, right?
22   A.     Uh-huh.
23   Q.     You had some continuing education?
24   A.     Yes.
25   Q.     And then when you became a task force officer
          2:18-cr-20004-SLD-EIL # 40   Page 50 of 97
                                                                 50

 1   with the D.E.A., did they require you to do any
 2   additional training?
 3   A.     No.
 4   Q.     Did they ask you any questions about your
 5   knowledge of federal law?
 6   A.     Not that I can recall, no.
 7   Q.     Did they give you any advice on how you should
 8   be drafting your search warrant affidavits?
 9   A.     No.
10   Q.     Do you have Government's Exhibit 2 in front of
11   you?      It's a copy of the warrant.
12   A.     Yes.
13   Q.     So, I'm going to ask you to look at -- I
14   apologize -- paragraph three.
15          So, when you talked to -- in paragraph three,
16   excuse me, it talks about the background of your CS
17   stating that he or she observed "D" in possession
18   of a distribution amount of heroin.
19          Do you see that?           It's at the end of paragraph
20   three.
21   A.     Yes.
22   Q.     And I know I've already talked a little bit
23   about that initial conversation, but to the best of
24   your knowledge, had the CS ever tried heroin?
25   A.     No, I don't know that.
          2:18-cr-20004-SLD-EIL # 40   Page 51 of 97
                                                                51

 1   Q.     Okay.     Did you ask them?
 2   A.     No, not on that particular conversation.
 3   Q.     And they certainly didn't state to you that
 4   they tried the heroin in this case, right?
 5   A.     Right.     I don't know this, this particular CS
 6   to be a heroin user.
 7   Q.     Okay.     So, the way they determined it was
 8   heroin was just because they saw it, and it looked
 9   like heroin?
10   A.     Yes.
11   Q.     I'd like to point you to paragraph six of your
12   affidavit.        Okay.     Correct me if I'm wrong:   First
13   sentence is essentially that the CS only knew
14   Mr. Young as "D."           Is that correct?
15   A.     That's correct.
16   Q.     And tell me if I'm misreading in any way, but
17   the second half of that sentence, "but was able to
18   provide Hesse with a photo of "D."
19   A.     That's correct.
20   Q.     I'm reading that correctly, right?
21   A.     Yes.
22   Q.     Okay.     And you don't have that photo, right?
23   A.     Correct.
24   Q.     It was never a photo that was given to you of
25   "D," right?
          2:18-cr-20004-SLD-EIL # 40   Page 52 of 97
                                                                     52

 1   A.     There was a photo shown to me by the CS.
 2   Q.     How was it shown to you?
 3   A.     The CS had it on his phone, came to me via
 4   text.
 5   Q.     So, he texts you a photo on your phone.            Did
 6   you maintain that phone?               Do you still have that
 7   phone?
 8   A.     Yes.
 9   Q.     Do you still have those text messages?
10   A.     I would still have the photo, I know.
11   Q.     And that photo is a picture of Mr. Young next
12   to a car, right?
13   A.     He's sitting in a car.
14   Q.     Okay.     And then you took the photo from the
15   phone -- it was texted to you, right?
16   A.     It came, yes, via text.
17   Q.     Okay.     And then you compared it with social
18   media photos, right?
19   A.     Yes.
20   Q.     Now, did the CS ever tell you where he got the
21   photo?
22          MS. RITZER:       Objection, Your Honor.       This is a
23   veiled attempt to determine who the CS is in this
24   case, which is not relevant to Detective Hesse's
25   position in writing this affidavit.
          2:18-cr-20004-SLD-EIL # 40    Page 53 of 97
                                                                  53

 1          THE COURT:       Is the -- I don't know what the
 2   answer is so it's a little bit hard for me to rule
 3   as to whether or not it would reveal the identity
 4   of the CS.
 5          MR. HALL:      I'm fairly confident it would not
 6   reveal the identity of the CS.
 7          THE COURT:       Confer with counsel.
 8          MR. HALL:      Absolutely.
 9          (A discussion was held off the record.)
10          THE COURT:       Why don't you approach at sidebar?
11          (Proceedings held at sidebar and not
12   transcribed without order of the Court.)
13                                     * * * * *
14          (Whereupon, the following occurred inside the
15   hearing of open court.)
16          THE COURT:       Okay.       The objection is sustained.
17          Please move on.
18   BY MR. HALL:
19   Q.     Now, Detective Hesse, prior to submitting the
20   affidavit to the Court, you stated that you
21   provided it to ASA Pfohl, right?
22   A.     That's correct.
23   Q.     And she offered no questions to you about the
24   affidavit, right?
25   A.     To my recollection, no.
          2:18-cr-20004-SLD-EIL # 40   Page 54 of 97
                                                               54

 1   Q.     She just reviewed it, correct?
 2   A.     Correct.
 3   Q.     And then said, "Go ahead," right, or something
 4   to that effect?
 5   A.     She would have arranged a time with the judge.
 6   Q.     And she did arrange a time with the judge,
 7   right?
 8   A.     Yes, we met with the judge.
 9   Q.     That same day, right?
10   A.     Yes, I believe it was the same day I presented
11   the warrant to her.
12          MR. HALL:      Your Honor, may I have just a brief
13   moment?
14          THE COURT:       You may.
15          (Defense counsel and the defendant conferred
16   off the record.)
17   BY MR. HALL:
18   Q.     Agent Hesse, would you consider the
19   information provided by the CS related to
20   distribution amounts of heroin to be providing
21   false information?
22   A.     I'm sorry, can you ask that again?         I'm sorry.
23   Q.     Sure.     So, we talked previously about, you
24   know, if a confidential source provides false
25   information, they will no longer be used as a
          2:18-cr-20004-SLD-EIL # 40   Page 55 of 97
                                                           55

 1   confidential source, right?
 2   A.     False information, yes.
 3   Q.     Right.     And so I'm asking, Do you consider the
 4   information provided by the confidential source
 5   that there were distribution amounts of heroin when
 6   there was five or so grams of cocaine to be false
 7   information?
 8   A.     No.
 9   Q.     Okay.
10          MR. HALL:      I have no further questions.
11          THE COURT:       Okay.     Thank you.
12          I just have one question, and then I'll give
13   both sides an opportunity for redirect or any
14   questions based upon the Court's question.
15                               EXAMINATION
16   BY THE COURT:
17   Q.     So, it's my understanding that you became a
18   TFO for D.E.A. in March of 2017?
19   A.     Yes.
20   Q.     This search warrant affidavit was prepared on
21   August 31st of 2017?
22   A.     That's correct.
23   Q.     And you did so in your capacity as a
24   detective, correct?
25   A.     With the City of Decatur, yes.
          2:18-cr-20004-SLD-EIL # 40   Page 56 of 97
                                                                        56

 1   Q.     And presumably in advancement of a state court
 2   prosecution?
 3   A.     Correct.
 4   Q.     Okay.     During that period between becoming a
 5   TFO or even earlier, up until the preparation of
 6   this affidavit, did you assist or participate in
 7   the preparation of any federal search warrants with
 8   D.E.A.?
 9   A.     Not that I can recall drafting, actually
10   drafting a search warrant or anything like that.
11   Q.     Okay.     And had you reviewed any prior to
12   August in your role as a TFO?
13   A.     I honestly can't say.            I'm not sure.      I don't
14   think I did.
15          THE COURT:       Okay.     Thank you.
16          Any redirect or questions based on the Court's
17   questions?
18          MS. RITZER:       No, Your Honor.          Thank you.
19          THE COURT:       All right.        Thank you.
20          Mr. Hall?
21          MR. HALL:      Nothing -- excuse me.            Nothing for
22   the defense.
23          THE COURT:       All right.        Thank you.     You may
24   step down.
25          THE WITNESS:        Thank you.
          2:18-cr-20004-SLD-EIL # 40   Page 57 of 97
                                                             57

 1          MS. RITZER:       Your Honor, the government would
 2   like to call ASA Elizabeth Pfohl to the stand.
 3          THE COURT:       Okay.
 4          (Witness sworn by the clerk.)
 5                             ELIZABETH PFOHL,
 6   called as a witness, was examined and testified
 7   upon her oath as follows:
 8                          DIRECT EXAMINATION
 9   BY MS. RITZER:
10   Q.     Good afternoon, ma'am.
11          Could you please state your name and spell
12   your last name for Madam Court Reporter?
13   A.     Yes.    My name is Elizabeth Pfohl, and it's
14   P-f-o-h-l.
15   Q.     And how are you employed, ma'am?
16   A.     I'm an assistant state's attorney with Macon
17   County.
18   Q.     How long have you been an ASA with Macon?
19   A.     I started in July of 2017, so not quite two
20   years.
21   Q.     Were you employed as an attorney anywhere else
22   prior to that?
23   A.     Yes, I was.       I was an assistant state's
24   attorney in Vermilion County before this.
25   Q.     How long were you at Vermilion County?
          2:18-cr-20004-SLD-EIL # 40   Page 58 of 97
                                                                       58

 1   A.     For approximately two and a half, three years.
 2   Q.     Are you a licensed attorney in the state of
 3   Illinois?
 4   A.     I am.
 5   Q.     Now, as a Macon County state's attorney --
 6   assistant state's attorney, are you assigned to any
 7   specific types of cases or investigations?
 8   A.     I am currently the supervisor of the DUI and
 9   traffic unit.
10   Q.     And how long have you been in that particular
11   role?
12   A.     I took over when my supervisor went on
13   maternity leave in August of 2018.                When she came
14   back from maternity leave, they moved her to a
15   different position, and I stayed on as the head of
16   the unit starting in November.
17   Q.     And prior to that, what type of cases did you
18   prosecute with Macon County?
19   A.     I've always been in the DUI and traffic unit,
20   so it's been misdemeanor, felony DUIs and felony
21   traffic.
22   Q.     Now, as an ASA, are you asked to assist law
23   enforcement officers in obtaining warrants?
24   A.     Yes, I am.
25   Q.     Does that include search warrants?
          2:18-cr-20004-SLD-EIL # 40   Page 59 of 97
                                                                     59

 1   A.     Yes, it does.
 2   Q.     Now, how is it determined which ASA is going
 3   to work on a particular warrant?
 4   A.     We have an on-call schedule.               It's -- goes by
 5   week.      One attorney is assigned; that person is the
 6   contact for warrants during the workday.                 They also
 7   have what we call the warrant phone that they're in
 8   charge of for overnight warrants.
 9   Q.     And are you included in this on-call rotation?
10   A.     Yes, I am.
11   Q.     And have you been included in that since you
12   began with Macon County in 2017?
13   A.     Yes, I have.
14   Q.     Now, specifically in relation to the search
15   warrants, who drafts the supporting affidavit
16   that's filed in an application for a search
17   warrant?
18   A.     The officers.
19   Q.     And does -- what role then does the ASA have
20   once that affidavit's been drafted?
21   A.     The officer will contact the ASA.               They'll --
22   generally it's the -- they will email over the
23   warrant and the complaints for -- to be reviewed.
24   The ASA will review it to see if there's probable
25   cause and just to make sure every "I" has been
          2:18-cr-20004-SLD-EIL # 40   Page 60 of 97
                                                                      60

 1   dotted, "T" has been checked, so to speak.
 2   Q.     And then once the ASA has confirmed that there
 3   is probable cause, what happens next?
 4   A.     If there are any corrections that need to be
 5   made, we send it back to the officer; they send it
 6   back to us; we review it again.                   And -- or if
 7   there's no corrections that need to be made, we get
 8   ahold of the judge's chambers to set up a time for
 9   the officer to come in for the warrant.
10   Q.     And how do you determine or does a reviewing
11   ASA determine which judge to contact?
12   A.     There's also an on-call list for the judges,
13   which is a weekly schedule.
14   Q.     Now, once a meeting is scheduled before the
15   judge, who would be present at the signing of a
16   search warrant?
17   A.     In Macon County they -- the judges prefer to
18   have the ASA present, although we don't do anything
19   more than having scheduled the meeting, we're done.
20   But we do go with the officer to have the warrant
21   signed.
22   Q.     And under what circumstances would a CS who
23   was involved in the affidavit be present?
24   A.     Generally, if this is a new CS that hasn't
25   been used before, hasn't been shown to be reliable,
          2:18-cr-20004-SLD-EIL # 40   Page 61 of 97
                                                                       61

 1   the officer will bring the CS with them.                   They will
 2   be sworn in and swear to the testimony that's
 3   contained within the affidavit.
 4   Q.     Now, who actually signs documents involved in
 5   a search warrant?
 6   A.     The judge will, the officer or, occasionally,
 7   the CS.
 8   Q.     Would the reviewing ASA sign or note in any
 9   way their presence on the affidavit?
10   A.     On the affidavit, no.
11   Q.     On the search warrant itself?
12   A.     No.
13   Q.     Now, can you estimate the number of search
14   warrants that you've assisted in reviewing during
15   your time with Macon County?
16   A.     It is, I would say, somewhere between 50 to
17   100.      Probably more like 75, 80, but somewhere in
18   that range.
19   Q.     I'm going to direct your attention
20   specifically to August of 2017.                   You were employed
21   with Macon County State's Attorney's Office at the
22   time.      Is that accurate?
23   A.     Yes.
24   Q.     And at that time, would you have been included
25   in that on-call schedule to review warrants?
          2:18-cr-20004-SLD-EIL # 40   Page 62 of 97
                                                             62

 1   A.     Yes.
 2          MS. RITZER:       Permission to approach, Your
 3   Honor?
 4          THE COURT:       You may.
 5   BY MS. RITZER:
 6   Q.     Handing you what's been previously admitted as
 7   Government's Exhibit 2, can you take a look at
 8   that?
 9          Do you recognize that document?
10   A.     Yes, I do.
11   Q.     What do you recognize it to be?
12   A.     It is a search warrant and a complaint for a
13   search warrant.
14   Q.     Okay.     And is that specifically in regards to
15   an address at 1112 East Moore Street in Decatur,
16   Illinois?
17   A.     Yes, it is.
18   Q.     Can you tell us what date that warrant was
19   signed on?
20   A.     It was signed on August 31st, 2017.
21   Q.     And can you determine who the investigator or
22   the affiant officer in this warrant was?
23   A.     Detective Hesse.
24   Q.     And are you able to tell who the reviewing
25   judge was on that warrant?
          2:18-cr-20004-SLD-EIL # 40   Page 63 of 97
                                                           63

 1   A.     Judge Forbes.
 2   Q.     Now, in your preparation for today's hearing,
 3   were you able to determine whether you were the
 4   reviewing ASA for that specific search warrant?
 5   A.     Yes, I did, and yes, I was.
 6   Q.     And did you review the contents of this
 7   affidavit and the search warrant in preparation for
 8   today's hearing?
 9   A.     Yes, I did.
10   Q.     Now, in your review of it, would you agree
11   that the affidavit provides information essentially
12   showing a track record of the CS?
13   A.     Yes, I would.
14   Q.     And would you agree that it does not include
15   the criminal history of the CS?
16   A.     Yes, I would.
17   Q.     Would you also agree that it does not include
18   information about the motivation behind the CS's
19   cooperation in its investigation?
20   A.     Yes, I would.
21   Q.     Did you ask Detective Hesse about the CS's
22   criminal history at the time?
23   A.     To the best of my knowledge, no, I did not.
24   Q.     Did you ask him about the motivation for the
25   CS in participating in this investigation?
          2:18-cr-20004-SLD-EIL # 40   Page 64 of 97
                                                                     64

 1   A.     No.
 2   Q.     Did it cause you any concern that that
 3   information -- specifically, the criminal history
 4   of the CS as well as the motivation guiding his or
 5   her participation was not included in that
 6   affidavit?
 7   A.     No.
 8   Q.     Why did that not cause you any concern?
 9   A.     From my experience, it's -- someone who is
10   working as a criminal informant is either going to
11   be working off a case or gaining something else,
12   usually monetary in response.                 Whether it's one or
13   the other doesn't change what's going on.
14   Q.     In your experience with Macon County State's
15   Attorney's Office, is that information --
16   specifically the CS's criminal history or their
17   motivation for participating, is that regularly
18   included in affidavits?
19   A.     Not in any of the affidavits I've seen.
20   Q.     Now, obviously, it's been some time since you
21   reviewed this.          Do you recall if there was any
22   information that you requested Detective Hesse add
23   to that affidavit that he refused to add?
24   A.     I don't recall asking him to add anything in
25   this case.
          2:18-cr-20004-SLD-EIL # 40   Page 65 of 97
                                                                 65

 1   Q.     Now, once you determine -- or if you were to
 2   determine that an affidavit were insufficient in
 3   some way or did not -- or needed additional
 4   information, would you have agreed or presented the
 5   warrant and the affiant officer to a judge?
 6   A.     Not until they have made any -- the changes
 7   that were necessary.
 8   Q.     And in this case, you did present this case to
 9   Judge Forbes with Detective Hesse.                Is that
10   accurate?
11   A.     I was present, yes.
12          MS. RITZER:       Nothing further, Your Honor.
13          THE COURT:       Okay.     Thank you.
14          Any cross?
15          MR. HALL:      Briefly.
16                           CROSS-EXAMINATION
17   BY MR. HALL:
18   Q.     Attorney Pfohl, you stated that you would not
19   produce an affidavit to the judge if there were
20   things that needed to be fixed, right?
21   A.     Yes.
22   Q.     But to the best of your knowledge, you didn't
23   ask Detective Hesse any questions about his
24   affidavit, right?
25   A.     No.
          2:18-cr-20004-SLD-EIL # 40   Page 66 of 97
                                                                    66

 1   Q.     And to the best of your knowledge, he didn't
 2   provide you any additional details other than what
 3   was on the page, right?
 4   A.     Right.
 5   Q.     Generally when you're sending affidavits back
 6   to be fixed, are those substantive issues involving
 7   probable cause, or are they grammar issues and
 8   spelling issues?
 9   A.     Every once in awhile it is a substantive
10   issue.      Usually it's the spelling or grammar.
11   Q.     Now, unlike other people you may deal with in
12   your career, you, as an attorney, are familiar with
13   the law, right?
14   A.     That -- yes.
15   Q.     And you're familiar with the fact that, you
16   know, motivations are an important thing for the
17   judge to know when evaluating an affidavit, right?
18   A.     They can be, yes.
19          MR. HALL:      No further questions, Your Honor.
20          THE COURT:       Okay.     Thank you.
21          Anything further?
22          MS. RITZER:       No, Your Honor.          Thank you.
23          THE COURT:       I just have one question, and I
24   apologize if Miss Ritzer touched on this with you,
25   but were you aware of this CS's prior felony
       2:18-cr-20004-SLD-EIL # 40   Page 67 of 97
                                                                     67

 1   convictions at the time that you approved the
 2   affidavit?
 3          THE WITNESS:     I don't believe I was, no.
 4          THE COURT:     Okay.    Anything based on that?
 5          MS. RITZER:     No, Your Honor.         Thank you.
 6          MR. HALL:     No, Your Honor.
 7          THE COURT:     Okay.    You may step down.       Thank
 8   you.
 9          Any further witnesses?
10          MS. RITZER:     We do not, Your Honor.
11          THE COURT:     Okay.    What is the relevance of
12   the other agent's --
13          MR. HALL:     May I have one moment with my
14   client, Your Honor?
15          THE COURT:     You may.
16          (Defense counsel and the defendant conferred
17   off the record.)
18          THE COURT:     We're going to go ahead and take a
19   brief recess for ten minutes.              That will give you
20   time to discuss.       We'll be in recess.
21          (Recess at 3:38 to 3:53 p.m.)
22          THE COURT:     Are there any additional
23   witnesses?
24          MR. HALL:     No, there are not, Your Honor.
25          THE COURT:     Do you need me to weigh in on any
       2:18-cr-20004-SLD-EIL # 40   Page 68 of 97
                                                                  68

 1   -- you were talking about whether or not you wanted
 2   the Court's ruling on something regarding the
 3   additional witness?
 4       MR. HALL:      Oh, yes, I don't think that's going
 5   to be necessary.       I think we're not going to call
 6   him at all.
 7       THE COURT:       Okay.     I'll entertain argument.
 8       MR. HALL:      May I make it from the lectern?
 9       THE COURT:       Of course.
10       MR. HALL:      Well, as Your Honor knows very
11   well, in Franks vs. Delaware, we have the burden of
12   proving by a preponderance of the evidence three
13   different elements.        The first of those is that the
14   affidavit contained material or false statements or
15   omissions.
16       Well, we know at this point that the
17   affidavit, by admission of at least Detective Hesse
18   and it seems all parties are aware --
19       THE COURT:       Hesse.
20       MR. HALL:      Hesse.      I will do it all day long.
21   Sorry.
22       -- that it contained omissions.            Absolutely.
23   It did not have criminal history which, although it
24   has previously been described as minimal, is
25   nothing further from minimal -- could not be
       2:18-cr-20004-SLD-EIL # 40   Page 69 of 97
                                                               69

 1   further from minimal.          Four felony convictions over
 2   the course of 12 years, at least two misdemeanor
 3   convictions.      That's a substantial criminal
 4   history.    So, that was omitted.
 5       The fact that this witness was paid was
 6   omitted.    The fact that this witness was paid $500
 7   was omitted.      So, there's no argument that there
 8   are not omissions here.           We've cleared that burden
 9   just by Detective Hesse's --
10       THE COURT:       I don't mean to split hairs here,
11   but wouldn't the argument be the fact that the
12   informant was hoping to be paid would be the
13   omission, since the payment didn't occur until
14   after the search warrant was executed?
15       MR. HALL:      That is true, Your Honor.       Yes.
16       THE COURT:       Okay.
17       MR. HALL:      So, given the timing, you are
18   absolutely correct.        It would be that the informant
19   was motivated by the hope that they would be paid.
20   And as we heard from Assistant State's Attorney
21   Pfohl, motivations can be important to a judge.
22   That is absolutely something -- even independent of
23   the case law -- that I think we all know.
24   Motivations are important to the judge when
25   evaluating whether criminal -- excuse me, a
       2:18-cr-20004-SLD-EIL # 40   Page 70 of 97
                                                                  70

 1   confidential informant is going to be reliable,
 2   going to tell the truth.
 3       So, we can move to the second factor.           These
 4   false statements or omissions were made with
 5   deliberate or reckless disregard for the truth.
 6       Well, according to Detective Hesse, this is
 7   common practice in the Decatur Police Department.
 8   This is what they do.          They withhold information
 9   from the court because they want to, frankly.
10   They're worried about their confidential
11   informants, and that seems like a very reasonable
12   worry, but the reality is if you put into a search
13   warrant that this person has four felonies, what
14   does that tell anyone?           All that does is tell the
15   judge, "Hey, maybe I need to ask more questions.
16   Maybe I need to have this person present," because,
17   as we also heard, unless it's the confidential
18   informant's first time acting as a CS for the
19   Decatur Police Department, they will not appear in
20   court.
21       So, it's their practice not only to withhold
22   this information from the court but also to not
23   have the CI present in court.
24       And the reason that that's important is
25   because it gives the reviewing judge the neutral --
       2:18-cr-20004-SLD-EIL # 40   Page 71 of 97
                                                                     71

 1   the magistrate that is reviewing whether there's
 2   probable cause if there is actually probable cause
 3   or if there's something that cuts against it.
 4          Instead, what we heard here today, which is
 5   the detectives decide what's relevant; the
 6   detectives decide what they want to put in or leave
 7   out.
 8          And, you know, not to disparage Miss Pfohl, it
 9   sounds like it's relatively routine in reviewing
10   those warrant applications.             There's not a lot of
11   questions asked; there's not a lot of feedback.
12   She's not pressing for additional details because,
13   more than likely, she trusts the detectives to do
14   what they are supposed to do.              But, of course, we
15   heard that's not what happens, and that's a common
16   practice.
17          So, I know that the government's going to --
18   or I think the government's going to come up here
19   and say, "Well, the issue is not whether it was
20   intentional.      It's whether there was the intent to
21   mislead."     And I think that's a very fine line here
22   because when we think of the intent to mislead, I
23   believe that we're thinking, "I want to trick this
24   judge.    I want them to give me what it is that I
25   want in the search warrant through
       2:18-cr-20004-SLD-EIL # 40   Page 72 of 97
                                                                      72

 1   misrepresentations, through falsities."
 2       And what we're seeing here is essentially
 3   that.   It may not be as mean-spirited or devious as
 4   we think, you know, intentionally misleading would
 5   be, but I don't believe that's what's required by
 6   the law.    There is intent, and they are certainly
 7   attempting to mislead the court by not including
 8   this information.
 9       And the third issue is whether these false
10   statements or omissions were necessary to a finding
11   of probable cause.        Your Honor has seen the search
12   warrant in this case as has, obviously, the
13   government and myself.           To say that it's light on
14   probable cause is, I think, giving it some credit.
15       We heard from Detective Hesse on the stand.
16   He didn't ask the handler for the CS about the CS's
17   criminal background; or if he did, it was, "I think
18   he was in good standing."            He didn't do any
19   additional checks on his criminal background.               He
20   didn't do any additional checks as to whether there
21   were any cases pending.           He just asked the handler,
22   "Is he in good standing?" and got a yes.            Okay.
23       It's not necessarily within this Court's
24   purview in this issue to look back based on what
25   was found, but look back at what was in the warrant
       2:18-cr-20004-SLD-EIL # 40   Page 73 of 97
                                                                         73

 1   so I'm not going to sit here and argue that, well,
 2   he was wrong; therefore, we win.                 That's not
 3   accurate.
 4       But the issue is that Detective Hesse doesn't
 5   put anything in his -- Hesse, excuse me -- doesn't
 6   put anything into his affidavit regarding how he
 7   confirmed that there was a distribution amount of
 8   heroin.     I mean, as we heard from Detective Hesse
 9   on the stand, it could be as little as one ounce of
10   heroin, and it could be distribution amount.                  One
11   ounce.    28 grams is one ounce.               In this case, they
12   recovered, with packaging, about 9 grams; without
13   packaging, about 5.        And it certainly wasn't
14   heroin.     And Detective Hesse likely would have
15   known that if he had done any corroborative -- any
16   work on corroborating what his informant had said.
17       He looked at a couple pictures.                 He checked
18   some water records.        And if we compare it with the
19   case law, that falls far short of what is necessary
20   when you have a similar situation to this in terms
21   of having the warrant survive when there's been
22   intentionally misleading statements.
23       And one of the cases that's cited by the
24   government, I think, is actually pretty helpful.
25   It's United States vs. Williams.                 If you'll bear
       2:18-cr-20004-SLD-EIL # 40   Page 74 of 97
                                                                  74

 1   with me for a moment, I'll get the cite.              It's
 2   actually -- excuse me, it's United States vs.
 3   Taylor, and that's 471 F.3d 832, Seventh Circuit
 4   case from 2000.
 5       And that was a situation in which Detective
 6   John Atteberry of the Bloomington Police Department
 7   was proceeding in a similar case.              He was trying to
 8   do a drug bust, and he used a confidential source.
 9   This one was CS 241.           And he, in his affidavit, did
10   not disclose to the court the fact that there was a
11   criminal history for his confidential source and
12   did not disclose the fact that his source was going
13   to be paid.
14       And the court went through all of the
15   different factors that we're discussing now and
16   ultimately held, "Well, even if we go through our
17   analysis, and even if we say, 'Well, taking that
18   into account, how much probable cause is there
19   otherwise?'" the court found there was sufficient
20   probable cause because Detective Atteberry had done
21   his homework and was very, very thorough.
22       In that case, they were investigating a
23   gentleman by the name of Taylor, and Mr. Taylor had
24   160 pot plants or marijuana plants growing in his
25   back yard, specifically next to a boat, under a
       2:18-cr-20004-SLD-EIL # 40   Page 75 of 97
                                                                   75

 1   tarp, by a six-foot fence.
 2         A confidential source for Bloomington Police
 3   Department, who had been a source for a long time,
 4   came to Detective Atteberry and said, "Detective,
 5   this guy Taylor has been growing these plants for
 6   about 15 years.       Not only that, but he makes about
 7   $500,000 a year on them.            Not only that, but I can
 8   give you his height, his weight, his description,
 9   his home address.        I'll give you his telephone
10   number.    And he's got 160 of those plants right
11   this moment parked next to" -- "potted next to the
12   parked boat, under a tarp, next to a fence.             But
13   even more than that, here's what I'll do.             I'll
14   make a phone call to Mr. Taylor, and you can listen
15   in.   You can be present for that phone call."
16         And he does that.        And during the phone call,
17   he confirms with Mr. Taylor that those 160
18   marijuana plants are still present.             So -- and
19   that, again, is in the presence of Detective
20   Atteberry.
21         That corroboration, that police work is what
22   saved the warrant, from my perspective, in United
23   States vs. Taylor.
24         It's a similar situation.            The Bloomington
25   Police Department had a common practice of
       2:18-cr-20004-SLD-EIL # 40   Page 76 of 97
                                                                  76

 1   excluding criminal history and whether they're paid
 2   from their affidavits.           And in this case, it worked
 3   for them, but only because there was so much
 4   corroboration.
 5       Unfortunately, in our case, there is not.
 6   There were not enough questions asked.           There was
 7   not enough corroboration, other than looking at a
 8   photo, checking a water bill.
 9       So, for our -- from our perspective, we think
10   that we have met the burden of Franks vs. Delaware
11   and would ask that the evidence be suppressed.
12       THE COURT:       Thank you.
13       On behalf of the government, Miss Ritzer.
14       MS. RITZER:       Thank you, Your Honor.
15       The affidavit in this case should stand
16   because the defendant has failed to prove by a
17   preponderance of the evidence either prong under
18   Franks.
19       As to the first prong -- the materiality prong
20   -- the defendant failed to show that this was, in
21   fact, a material omission; that had the criminal
22   history of the CS as well as his or her motivation
23   been included in the affidavit, that somehow there
24   would not have objectively been probable cause in
25   this case.
       2:18-cr-20004-SLD-EIL # 40   Page 77 of 97
                                                                     77

 1       He relies heavily, in all of his written
 2   motions, on United States v. Glover, which the
 3   Seventh Circuit noted time and time again in that
 4   case that there was absolutely no credibility
 5   information given about the CS in that case.              There
 6   was no track record provided.              There was nothing.
 7       And that can be distinguished from the case
 8   here because there was credibility information
 9   provided by Detective Hesse to the state judge who
10   was reviewing this warrant, specifically that track
11   record that the CS involved in this case was a
12   long-time -- or had been providing accurate
13   information to the Decatur Police Department on at
14   least three prior occasions.
15       And in the case that Defense Counsel cited,
16   United States v. Taylor, which, just for purposes
17   of clarity of the record, was a 2006 case, in fact,
18   noted that it was -- that was important
19   information; that track record of a CS is important
20   information that allows a judge to review and
21   evaluate the veracity and credibility of a CS's
22   statements.
23       And that's exactly what Detective Hesse
24   included in the present case.
25       Additionally, a finding under the first prong
       2:18-cr-20004-SLD-EIL # 40   Page 78 of 97
                                                              78

 1   that there was a material omission essentially
 2   requires two presumptions to be made:          First, that
 3   judges are somehow naively unaware of these common
 4   characteristics that run through CSs -- that they
 5   often do have criminal histories, that they're
 6   almost always working for some sort of a benefit to
 7   themselves.
 8       Multiple circuits across the country have
 9   noted that, in fact, judges should be presumed to
10   know that.     The Seventh Circuit has stopped just
11   short of saying that but does also note that that
12   is sort of a common theme that judges are aware
13   occur within confidential sources; that they are
14   not these choir boys who have no criminal
15   histories.
16       Additionally, it also requires a presumption
17   that a CS operating for some self-serving motive is
18   somehow going to be less reliable than an
19   individual who's working for no benefits to
20   themselves.
21       Again, almost every circuit that's addressed
22   this -- including the Seventh -- has noted that
23   when an individual is working to either strike a
24   bargain with the police, curry favor with the
25   police, that they're, in fact, more likely to
       2:18-cr-20004-SLD-EIL # 40   Page 79 of 97
                                                                   79

 1   provide accurate information in hopes of either
 2   gaining that benefit -- for example, getting the
 3   tip money -- and/or being able to continue as a
 4   confidential source.
 5         Detective Hesse testified that Decatur Police
 6   Department has those two rules set up specifically
 7   that would demonstrate that the CS was, in fact,
 8   likely -- more likely than perhaps someone off the
 9   street with no dog in the fight, no benefit to
10   themselves to be providing accurate information.
11         Additionally, the PC in this case is not
12   reliant solely or blindly on the statements of the
13   CS.   Detective Hesse and the investigators within
14   DPD did conduct additional steps to corroborate the
15   information provided to them.              They ran vehicle
16   registration checks; they ran public utility checks
17   to confirm the vehicle that was driven, the
18   ownership of the residence that was to be searched.
19         They also requested the warrant timely, which
20   is a factor that's to be considered by a court in
21   evaluating the probable cause of a warrant.
22         All of these factors strengthen the probable
23   cause such that even had the reviewing judge been
24   aware specifically of the CS's criminal history and
25   his motivation for participating that there would
       2:18-cr-20004-SLD-EIL # 40   Page 80 of 97
                                                                      80

 1   have still been a finding of probable cause in this
 2   affidavit.
 3       As to the second prong, Your Honor, frankly,
 4   the defendant has presented no evidence to suggest
 5   that Detective Hesse acted recklessly to mislead
 6   the judge beyond just the mere fact that this
 7   information was omitted, and that is simply not
 8   sufficient.
 9       Multiple circuits have noted that it requires
10   more than mere omission or the mere fact of
11   omission to find that an officer acted recklessly
12   to mislead the judge.          And, in fact, that second
13   step -- that it must be done in order to mislead
14   the judge -- was essentially set up as a protection
15   to ensure that courts cannot rely solely on -- or
16   defendants cannot rely solely on the mere fact of
17   an omission to say that an officer acted
18   improperly.
19       And here, improper action just can't really be
20   shown on Detective Hesse's part.               Both he and ASA
21   Pfohl testified that it was common practice within
22   DPD to not include the criminal histories of the
23   CSs or their motivation for participating in an
24   investigation.
25       THE COURT:       Why would the fact that it's a
       2:18-cr-20004-SLD-EIL # 40   Page 81 of 97
                                                                       81

 1   common practice inform my decision as to whether or
 2   not, in this particular circumstance, the omission
 3   was reckless?
 4       MS. RITZER:       Your Honor, I believe in that
 5   Taylor case, the court notes specifically that that
 6   affidavit, in fact, refers to the confidential
 7   source as, quote, a concerned citizen.
 8       The Seventh Circuit noted that while it's not
 9   a great practice and they don't approve it and
10   Bloomington Police Department should change that
11   practice, they noted that that weighs in favor of
12   the officer, that he was not acting improperly
13   because it demonstrated that he was simply
14   following the training, following the pattern of
15   what he had been taught in including that in this
16   affidavit.
17       And I believe the same position applies in the
18   present case.      Detective Hesse -- right or wrong --
19   was trained to not include that information.                The
20   fact that he was following that common practice,
21   the standard procedures within DPD cuts against the
22   fact that he was somehow trying to trick or mislead
23   this judge in the present case.                He was including
24   what he had been taught was relevant and important
25   to include in an affidavit.
       2:18-cr-20004-SLD-EIL # 40   Page 82 of 97
                                                                   82

 1       Now, while the materiality prong is objective
 2   whether there was PC or not, the second prong is
 3   subjective.     It does matter what Detective Hesse's
 4   intent was, what his reasoning was.            And Detective
 5   Hesse testified before this Court today clearly,
 6   honestly -- or openly that he included the
 7   information that he believed was necessary and
 8   required under his role as a law enforcement
 9   officer.    He took several steps that demonstrate
10   that he had that good intent; specifically, he took
11   steps to corroborate the information that was
12   provided to him.
13       And briefly, Defense Counsel noted in Taylor
14   that there were additional steps that that officer
15   in the Taylor case had taken to corroborate it.               As
16   noted in our supplemental response, the standard is
17   not whether there were more steps that could have
18   been taken but simply what steps were taken.
19       And Detective Hesse demonstrated that goodwill
20   by taking the steps to corroborate the information
21   that was provided to him.            And more tellingly, he
22   followed the steps that were required under Leon,
23   the good-faith exception.            The case law and progeny
24   that follows Leon suggests that when an officer
25   decides to even obtain a warrant, that's prima
       2:18-cr-20004-SLD-EIL # 40   Page 83 of 97
                                                              83

 1   facie evidence that he was acting with good faith.
 2       Here, not only did Detective Hesse follow the
 3   proper procedures to get a warrant, but he took it
 4   to a licensed attorney to approve it prior to
 5   taking it to a judge.          He requested that ASA Pfohl
 6   review that warrant, and he used her as a conduit
 7   in order to get to the judge, demonstrating again
 8   that he had the intent to follow the rules, to
 9   proceed appropriately in the present case.
10       Detective Hesse's testimony made it clear that
11   he did not act recklessly in drafting this warrant,
12   that he certainly didn't omit information on
13   purpose to mislead the judge, and again, the burden
14   of proof rests on Defense Counsel, and he simply
15   has not met that burden -- or rests on the
16   defendant, and he has not met that burden in the
17   present case for either prong, and so we believe
18   that the affidavit should stand.
19       THE COURT:       I also intend to rule so --
20       MS. RITZER:       Certainly, Your Honor.
21       THE COURT:       -- comprehensively right now, so I
22   want to give both sides an opportunity to make sure
23   that they've been fully heard on the probable cause
24   argument to the affidavit itself, irregardless of
25   the argument of the omission.
       2:18-cr-20004-SLD-EIL # 40   Page 84 of 97
                                                                        84

 1       MS. RITZER:       Your Honor, we were able to brief
 2   the issues, and I'm sure the Court's well-versed in
 3   our positions based on that.             We would rely on our
 4   written motions unless the Court has any questions.
 5       THE COURT:       Okay.     Thank you.         I don't.     I
 6   just wanted to make sure I didn't catch you
 7   off-guard.
 8       MR. HALL:      We take the same position.                We rely
 9   on our brief.
10       THE COURT:       Okay.     Thank you.
11       MS. RITZER:       Thank you, Your Honor.
12       THE COURT:       Okay.     Thank you.
13       I find this to be a very difficult case for a
14   couple reasons.       First is I find the policy at the
15   police department problematic.                 Just to have a
16   blanket policy to not include the prior criminal
17   history, especially when there's a possibility that
18   that could impact, under certain circumstances, a
19   detached and neutral magistrate judge's decision in
20   reviewing an affidavit and determining whether
21   there's probable cause but also to, as a blanket
22   policy, not include any motivation, particularly
23   whether or not they're working off charges or being
24   paid, I find that motivation could be a factor if
25   learned by the reviewing judge for the search
       2:18-cr-20004-SLD-EIL # 40   Page 85 of 97
                                                                    85

 1   warrant, that could influence their decision or
 2   color in some ways their finding as to reliability
 3   or credibility.
 4       So, first I'm going to address -- with that
 5   being said, I want to address the Franks argument,
 6   and then I'll address probable cause challenge in
 7   general.
 8       So, I find -- I can't do one without also
 9   commenting on the other, so I'm sorry if I'm
10   jumping back and forth here and conflating the two
11   concepts.
12       But I find this affidavit to be incredibly
13   thin without even considering the omissions, and
14   I'll get to why in a moment.             But it's because of
15   that that I think that the omissions are -- should
16   be weighed more heavily because of the deficiencies
17   in the affidavit supporting that the magistrate --
18   or the issuing judge, the state court judge finding
19   probable cause.
20       But working through the Franks analysis, were
21   these omissions material?            I think there's a strong
22   argument that they were because the entire -- I
23   find that the entire probable cause finding in this
24   search warrant hinged upon the reliability of and
25   the description of the CS's information -- or the
       2:18-cr-20004-SLD-EIL # 40   Page 86 of 97
                                                                   86

 1   description that the CS provided and the
 2   reliability of the CS's information.
 3       And unlike Taylor and other cases, you didn't
 4   have all these other details or other supporting
 5   reliability information that could kind of offset
 6   the impact that -- or lessen the impact that
 7   motivation and the prior criminal history might
 8   have on the reliability of this CS.
 9       I do think, because of that, that the
10   omissions could be considered material, and I do
11   find that for purposes of the Franks analysis they
12   are material.
13       The problem that I have is whether or not the
14   defendant has proven by a preponderance that
15   Detective Hesse acted in disregard -- reckless
16   disregard for the truth.            And I feel like I'm, to
17   be candid, between a rock and a hard place on this
18   because I do think that the policy that I've
19   already mentioned that I have issues with is the
20   very thing that prevents me from finding that
21   Detective Hesse acted reckless in this manner.
22   This kind of brings up a little bit of the Leon
23   good-faith analysis as well to the extent it's
24   relevant for determining this factor under Franks,
25   but I find that it would be difficult for me to
       2:18-cr-20004-SLD-EIL # 40   Page 87 of 97
                                                         87

 1   make a finding -- first of all, I don't think
 2   Detective Hesse acted intentionally to mislead the
 3   court.
 4       I think the only thing that's a possibility
 5   here and the only thing that I'm analyzing is
 6   whether or not his actions were reckless, and I
 7   find that they were not and that the defendant has
 8   not met his burden based on the evidence before the
 9   Court that even though these omissions might have
10   been material to the issuing court's ability to
11   make an informed probable cause decision, I think
12   that because of the policy and practice of this
13   department and the training that Detective Hesse
14   received and the fact that he did seek the approval
15   of an attorney before taking it to another attorney
16   -- the issuing judge in this case -- that I cannot,
17   based on that set of facts, find that he acted in a
18   reckless manner.
19       So, turning back to the four corners of the
20   affidavit, I want to go through the appropriate
21   factors in determining whether or not the affidavit
22   is so lacking in probable cause that it is
23   deficient.
24       There's a lot of qualifying information in
25   here that begins in paragraph ten, and so anything
       2:18-cr-20004-SLD-EIL # 40   Page 88 of 97
                                                              88

 1   from ten on doesn't really support a probable cause
 2   finding, so my analysis is focused on one through
 3   nine.
 4       In paragraph one, this is the only reliability
 5   information that's provided, and it's incredibly
 6   thin, and I take that into consideration in
 7   reviewing the totality of the contents of this
 8   affidavit.     Is it the worst I've seen?      No.   But it
 9   is boilerplate.       And it's conceded -- to the extent
10   that it's relevant for this portion of the analysis
11   -- by Detective Hesse that that is kind of the
12   standard operating procedure to include this kind
13   of boilerplate reliability information, that the CS
14   has provided information that's deemed reliable on
15   three prior occasions.
16       I think the one thing that kind of saves this
17   a little bit is that they do link it to the fact
18   that this CS has provided information regarding
19   specific narcotic investigations of drug use, and
20   so that, I think, is a little bit more information
21   about this CS's reliability, but it definitely
22   could -- it's not the strongest I've seen.
23       So, now what we have is the information that
24   the CS actually provided and any corroboration that
25   was done for that.
       2:18-cr-20004-SLD-EIL # 40   Page 89 of 97
                                                                 89

 1       So, I think that the -- of the five factors,
 2   the timing, the government's right.            The timing
 3   bears -- or weighs in favor of probable cause
 4   because the affidavit was -- the information
 5   contained in the affidavit, at least the date on
 6   which the Detective Hesse spoke with the CS and the
 7   last date and the only date that's given for the
 8   CS's self-disclosure of when he or she was last
 9   present at "D's" residence, both of those are very
10   close to the time of the search warrant being
11   obtained and being executed.
12       Where I find the weakness here and where I'm
13   struggling is the level of detail or the lack
14   thereof provided by the CS regarding the drug
15   activity.     And even though the CS claims to have
16   had firsthand -- the ability to have firsthand
17   observations, those observations are so lacking in
18   detail, I'm not sure if the firsthand observation
19   factor really weighs for or against.
20       So, I want to focus about the level of detail,
21   and I think that this is a substantial problem in
22   this affidavit, especially compared with different
23   cases in the Seventh Circuit that have found what
24   has been sufficient.
25       So, here, all we have that links this
       2:18-cr-20004-SLD-EIL # 40   Page 90 of 97
                                                              90

 1   residence and the defendant to drug trafficking is
 2   a statement by a CS, who's minimally been
 3   established as reliable, that on three different
 4   occasions -- one of which the date was given but
 5   the other two are unknown to the issuing judge --
 6   that she had reason to be present inside the
 7   searched residence, and that on each of those three
 8   occasions she observed a black male whom she knows
 9   as "D" to be in possession of a distribution amount
10   of heroin.
11       And the only basis for her conclusory
12   statement provided in this affidavit that it was a
13   distribution amount of heroin or that she would
14   even know that it was heroin is this vague comment
15   that she advised during her or his previous life
16   experiences, he or she has had the occasion to be
17   around both users and sellers of heroin and that
18   she advised that the heroin she observed "D" in
19   possession of inside the residence was consistent
20   with the heroin that he or she has observed during
21   previous life experiences.            And that, again,
22   restates the conclusion that it was a distribution
23   amount.
24       I find this to be wholly lacking in detail.
25   There's no information about what it looked like to
       2:18-cr-20004-SLD-EIL # 40   Page 91 of 97
                                                                       91

 1   allow the judge to make that inference or at least
 2   allow the affiant to provide some insight into
 3   whether or not that would be considered a
 4   distribution amount of heroin.                 There's no
 5   information about what it looked like, where it was
 6   located, how it was possessed, really any detail at
 7   all other than this conclusory statement that it's
 8   a distribution amount of heroin.                 And how does this
 9   CS know what a distribution amount of heroin is?
10   Because of these ambiguous previous life
11   experiences, and she's had an occasion to be around
12   users and sellers of heroin, which is also lacking
13   -- wholly lacking in any detail.
14       So, that's all you know about drug trafficking
15   or possessing -- the possession of heroin occurring
16   by "D" on -- at that residence.
17       And the only time frame that's offered is
18   contained in paragraph five, which it states that
19   the most recent occasion that the CS had to be
20   inside the residence where she observed this
21   distribution amount of heroin possessed by "D" was
22   between August 27th and August 31st.                 We have no
23   idea when the other two occasions were.                 And again,
24   there's no additional detail provided for any of
25   the three occasions that are offered in this
       2:18-cr-20004-SLD-EIL # 40   Page 92 of 97
                                                                   92

 1   affidavit.
 2       The only corroboration is on collateral
 3   matters, which can be sufficient had there been
 4   more detail, but the collateral matters here that
 5   were corroborated, all they do is link an
 6   individual who the police conclude to be "D," and I
 7   think that's reasonable, based on the photograph,
 8   their investigation and the description of the car
 9   -- I'm sorry, the car and their description -- the
10   description of the car and the photograph provided.
11   Detective Hesse was able to conduct independent
12   investigation to verify -- to first identify who
13   resided at that residence and was likely to be "D,"
14   and I think that was reasonable.               And then also to
15   be using the description of the vehicle, the
16   photograph and then the utilities linking -- not
17   only identifying who the defendant was but linking
18   him back to the residence.
19       But that -- all that does is establish who the
20   police believes "D" is and that he lives at that
21   residence.     There's still nothing more that
22   independently corroborates this drug trafficking or
23   the CS's -- I'm sorry, the heroin being possessed
24   by "D."    There's no other information about "D's"
25   involvement in drugs.          And there's no other
       2:18-cr-20004-SLD-EIL # 40   Page 93 of 97
                                                             93

 1   corroborating information about "D" -- the CS's
 2   involvement in drugs and specifically with "D."
 3       And so I find, based on those deficiencies,
 4   that those are the -- that is the primary factor
 5   that needs to be considered here because we have so
 6   little else, and I do find that that factor weighs
 7   more than any of the other smaller factors, like
 8   the timing and the ability to observe firsthand.
 9   And I find that, based on those deficiencies, that
10   there -- this affidavit is lacking in probable
11   cause.     And I do find that it is so lacking that a
12   -- well, like I said, I don't find that there's
13   probable cause contained in this affidavit, and the
14   motion to suppress the search is granted.
15       Does either side wish for any further
16   elaboration as to the Court's ruling?
17       MR. MILLER:       Just to be clear, because there
18   would be Leon, so the Court is finding not only
19   that there's not probable cause, but it's so
20   lacking --
21       THE COURT:       So lacking.
22       MR. MILLER:       -- in probable cause that the
23   state court judge should not have relied on the
24   warrant.
25       THE COURT:       That is exactly right.    Thank you
       2:18-cr-20004-SLD-EIL # 40   Page 94 of 97
                                                                  94

 1   for that clarification.           I was kind of conflating
 2   those two things.
 3       So, I do find it's lacking in probable cause,
 4   and I do find that the Leon exception would be
 5   stretched too far to apply to the circumstances in
 6   this affidavit and because it is so lacking in
 7   probable cause.
 8       MR. HALL:      No clarification needed on that.
 9       THE COURT:       Is my resolution in this motion
10   dispositive to the case?
11       MS. RITZER:       Your Honor, I will need to speak
12   with my supervisors within the office.           If we could
13   perhaps -- I don't believe that this Court has set
14   another status, but perhaps that might be
15   appropriate at this point?
16       THE COURT:       I think typically your review in
17   seeking permission to -- if you want to -- to file
18   a government appeal would be approximately 30 days
19   absent an extension.           I'm looking at Mr. Miller,
20   but, Miss Ritzer, is that your understanding?
21       MS. RITZER:       I believe that's correct, Your
22   Honor.
23       THE COURT:       Okay.      So, I could set this matter
24   over for further status on May 8th.
25       Does that give the government -- I just ask
       2:18-cr-20004-SLD-EIL # 40   Page 95 of 97
                                                                       95

 1   that you advise the Court at that time how you
 2   would like to proceed.
 3       MS. RITZER:       Certainly.        That's sufficient
 4   time, Your Honor.        Thank you.
 5       MR. HALL:      I apologize.         I turned my phone off
 6   so I wouldn't have it ringing in your courtroom.
 7       May 8th should be fine.
 8       THE COURT:       We could do that at 9:15.            We're
 9   kind of double-booking on that day so it might not
10   be exactly, but I just ask that we try it at 9:15.
11       Does that work for the government?
12       MS. RITZER:       It does, Your Honor.            Thank you.
13       THE COURT:       Okay.     Thank you.
14       Mr. Hall?
15       MR. HALL:      I apologize, Your Honor.             Give me
16   one moment.
17       THE COURT:       That's okay.
18       MR. HALL:      That will work.             We're talking
19   May 8th, 9:15?       That will work perfectly.
20       THE COURT:       Okay.     Thank you.
21       Is there anything further at this time to come
22   before the Court?
23       MS. RITZER:       No, Your Honor.            Thank you.
24       THE COURT:       Do you wish for me to make Speedy
25   Trial findings at this time, or are you -- I can
       2:18-cr-20004-SLD-EIL # 40   Page 96 of 97
                                                                  96

 1   set a new trial date, or are you satisfied that
 2   they're tolled at least until the next hearing?
 3       MR. HALL:      Yes, Your Honor, the latter.
 4       THE COURT:       All right.        Anything further on
 5   behalf of the government?
 6       MS. RITZER:       No, Your Honor.          Thank you.
 7       THE COURT:       All right.        Anything further on
 8   behalf of your client?
 9       MR. HALL:      No, Your Honor.
10       We had a couple of other motions that have
11   been held in abeyance, and I'm fine with them
12   continuing to be held until we resolve this issue.
13       THE COURT:       Okay.     Thank you.
14       We'll be adjourned.
15       (Proceedings concluded at 4:27 p.m.)
16
17
18
19
20
21
22
23
24
25
       2:18-cr-20004-SLD-EIL # 40   Page 97 of 97
                                                        97

 1               CERTIFICATE OF OFFICIAL REPORTER
 2
 3         I, Jennifer E. Johnson, CSR, RMR, CBC, CRR,
     in and for the United States District Court for the
 4   Central District of Illinois, do hereby certify
     that pursuant to Section 753, Title 28, United
 5   States Code that the foregoing is a true and
     correct transcript of the stenographically reported
 6   proceedings held in the above-entitled matter and
     that the transcript page format is in conformance
 7   with the regulations of the Judicial Conference of
     the United States.
 8
            Dated this 12th day of April, 2019.
 9
10
11                            /s/ Jennifer E. Johnson
                              JENNIFER E. JOHNSON
12                            CSR, RMR, CBC, CRR
                              License #084-003039
13
14
15
16
17
18
19
20
21
22
23
24
25
